Exhibit 10.1

 

SPECIALTY SURGICAL INSTRUMENTATION, INC.

 

UCA, LLC

 

PURCHASE AGREEMENT

 

By and Among

 

SYMMETRY MEDICAL USA INC.
(Purchaser)

 

and

 

LOUIS C. WALLACE
CHARLES O. MANN, JR.
(Sellers)

 

DATED:  August 29, 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

ARTICLE 1 - DEFINITIONS

 

1

 

 

 

ARTICLE 2 - PURCHASE OF EQUITY INTERESTS; PURCHASE PRICE

 

9

 

 

 

2.1. Purchase and Sale of Equity Interests

 

9

 

 

 

2.2. Purchase Price

 

9

 

 

 

2.3. Working Capital Adjustment

 

10

 

 

 

2.4. Escrow Agreement

 

11

 

 

 

2.5. Closing and Closing Deliveries

 

12

 

 

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF SELLERS

 

14

 

 

 

3.1. Organization and Good Standing

 

14

 

 

 

3.2. Authority; No Conflict

 

14

 

 

 

3.3. Capitalization

 

15

 

 

 

3.4. Clear Title

 

16

 

 

 

3.5. Condition of Assets

 

16

 

 

 

3.6. Legal Proceedings

 

16

 

 

 

3.7. Labor Matters

 

16

 

 

 

3.8. Tax Matters

 

17

 

 

 

3.9. Employee Benefits

 

18

 

 

 

3.10. Guarantees

 

20

 

 

 

3.11. Financial Statements

 

20

 

 

 

3.12. Absence of Certain Developments

 

21

 

 

 

3.13. Intellectual Property

 

23

 

 

 

3.14. Compliance with Laws

 

24

 

 

 

3.15. Contracts

 

24

 

 

 

3.16. Contracts; Compliance

 

26

 

 

 

3.17. Real Estate

 

26

 

 

 

3.18. Accounts Receivable

 

27

 

 

 

3.19. Books and Records; Bank Accounts

 

27

 

 

 

3.20. Employees

 

28

 

 

 

3.21. Investments

 

28

 

--------------------------------------------------------------------------------


 

3.22. Insurance

 

29

 

 

 

3.23. Brokers

 

29

 

 

 

3.24. Environmental Matters

 

30

 

 

 

3.25. Debt

 

30

 

 

 

3.26. Customers and Suppliers

 

31

 

 

 

3.27. Sellers Loans

 

31

 

 

 

3.28. Adequacy of Properties

 

31

 

 

 

3.29. Related Party Transactions

 

31

 

 

 

3.30. Permits

 

31

 

 

 

3.31. Warranty and Product Liability Claims

 

32

 

 

 

3.32. Defective Products

 

32

 

 

 

3.33. Absence of Undisclosed Liabilities

 

32

 

 

 

3.34. Closing Date

 

32

 

 

 

3.35. Health Regulations

 

33

 

 

 

3.36. Additional Contract Representations

 

34

 

 

 

3.37. Representations and Warranties

 

34

 

 

 

3.38. Assignability of Representations and Warranties

 

34

 

 

 

ARTICLE 4 - COVENANTS OF SELLERS

 

34

 

 

 

4.1. Further Assurances

 

34

 

 

 

4.2. Non-Disclosure and Non-Competition

 

34

 

 

 

ARTICLE 5 - REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

34

 

 

 

5.1. Organization

 

34

 

 

 

5.2. Due Authorization

 

34

 

 

 

5.3. No Breach

 

35

 

 

 

5.4. Investment Representations

 

35

 

 

 

5.5. Brokers

 

35

 

 

 

ARTICLE 6 – CONDITIONS PRECEDENT TO CLOSING

 

35

 

 

 

ARTICLE 7 - INDEMNIFICATION

 

36

 

 

 

7.1. Survival of Representations and Warranties

 

36

 

 

 

7.2. Indemnification by Sellers

 

37

 

 

 

7.3. Escrow, Time Limits and Insurance

 

38

 

 

 

7.4. Indemnification by Purchaser

 

39

 

 

 

7.5. Procedure for Indemnification

 

39

 

--------------------------------------------------------------------------------


 

ARTICLE 8 - TAX MATTERS

 

41

 

 

 

8.1. Tax Returns

 

41

 

 

 

8.2. Controversies

 

42

 

 

 

8.3. Transfer Taxes

 

43

 

 

 

8.4. Post-Closing Access and Cooperation

 

43

 

 

 

ARTICLE 9 - PERFORMANCE FOLLOWING THE CLOSING DATE

 

43

 

 

 

9.1. Further Acts and Assurances

 

43

 

 

 

9.2. Employee Matters

 

43

 

 

 

ARTICLE 10 - MISCELLANEOUS

 

44

 

 

 

10.1. Preservation of and Access to Records

 

44

 

 

 

10.2. Specific Performance

 

44

 

 

 

10.3. Public and Private Announcements

 

45

 

 

 

10.4. Notices

 

46

 

 

 

10.5. Entire Agreement

 

46

 

 

 

10.6. Amendments

 

46

 

 

 

10.7. Successors and Assigns

 

46

 

 

 

10.8. Fees and Expenses

 

46

 

 

 

10.9. Counterparts and Facsimile Signature

 

47

 

 

 

10.10. Headings

 

47

 

 

 

10.11. Number and Gender

 

47

 

 

 

10.12. Severability

 

47

 

 

 

10.13. Parties in Interest

 

47

 

 

 

10.14. Waiver

 

47

 

 

 

10.15. Construction

 

48

 

 

 

10.16. Dispute Resolution

 

48

 

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into on the 29th
day of August, 2007, by and between Symmetry Medical USA Inc., a duly organized
Delaware Corporation with a principal place of business in Warsaw, Indiana
(“Purchaser”) and Louis C. Wallace (“Wallace”) of Nashville, Tennessee and
Charles O. Mann, Jr., (“Mann”) of Maury County, Tennessee (collectively
“Sellers”).

 

RECITALS

 

A.            Sellers own (i) all of the issued and outstanding shares of
capital stock of Specialty Surgical Instrumentation, Inc., a Tennessee
corporation with a principal place of business in Nashville, Tennessee, (the
“Shares”); and (ii) all of the membership interests in UCA, LLC, a Tennessee
member-managed limited liability company, (the “Membership Interests”).
Collectively Specialty Surgical Instrumentation, Inc (“SSI”) and UCA, LLC
(“UCA”) are referred to herein as the “Companies” and individually as a
“Company.”  The Shares and the Membership Interests shall collectively be
referred to herein as the “Equity Interests”).

 

B.            SSI owns 100% of the Specialty Surgical Instrumentation
Distribution and SSI Ultra Instrument Business, these being divisions of SSI not
separately incorporated.

 

C.            Purchaser desires to purchase the Equity Interests held by Sellers
and Sellers desire to sell the Equity Interests to Purchaser on the terms and
subject to the conditions set forth in this Agreement. Purchaser’s wholly-owned
subsidiary will purchase the real estate used by SSI and UCA and owned by MFW
Investments under a separate Real Property Sale and Purchase Agreement.

 

D.            Upon consummation of the purchase and sale of the Equity Interests
pursuant to this Agreement, Purchaser will own all of the issued and outstanding
equity of the Companies.

 

AGREEMENT

 

In consideration of the foregoing Recitals and the mutual promises contained in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and intending to be legally bound,
Purchaser and Sellers agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

For purposes of this Agreement, the following terms have the meanings specified:

 

“Affiliate” when used in reference to a specified Person, means any Person that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with the specified Person.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

 

--------------------------------------------------------------------------------


 

“Ancillary Documents” are all documents, instruments and agreements to be
executed and delivered by Purchaser, Sellers or the Companies pursuant to this
Agreement including the Schedules and Exhibits and including, but not limited
to, the Earn-Out Agreement and the Real Property Sale and Purchase Agreement.

 

“Applicable Laws” means any and all laws, ordinances, constitutions,
regulations, statutes, treaties, rules, codes, licenses, certificates,
franchises, Permits, legal requirements and Injunctions adopted, enacted,
implemented, promulgated, issued or entered by or under the authority of any
Governmental Body having jurisdiction over a specified Person or any of such
Person’s properties or assets. Applicable Laws include any laws, regulations,
ordinances, constitutions, regulations, statutes, treaties, rules, codes,
licenses, certificates, franchises, Permits, or other legal requirements
governing the Companies, their properties, assets and operations.

 

“Arbitration” has the meaning set forth in Section 10.16 of this Agreement.

 

“Balance Sheets” has the meaning set forth in Section 3.11(a) of this Agreement.

 

“Balance Sheet Dates” has the meaning set forth in Section 3.11(a) of this
Agreement.

 

“Benefit Plan” means any and all bonus, stock option, restricted stock, stock
purchase, stock appreciation, phantom stock, profit participation,
profit-sharing, deferred compensation, severance, retention, pension,
retirement, health, disability, life or other insurance, death benefit,
incentive compensation, welfare, or any other employee benefit plan, policy or
arrangement maintained, sponsored or contributed to by either of the Companies
for the benefit of any Employee.

 

“Business” means the business operations of SSI and UCA, including Specialty
Surgical Instrumentation Distribution and SSI Ultra Instrument.

 

“Cash” means all cash as shown on the Balance Sheets of the Companies as either
in-hand or accrued as of the Closing Date.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).

 

“Closing” has the meaning set forth in Section 2.5(a) of this Agreement.

 

“Closing Date” has the meaning set forth in Section 2.5(a) of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Companies” has the meaning set forth in the Recitals to this Agreement.

 

“Companies Welfare Plans” has the meaning set forth in Section 9.2(c) of this
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Confidential Information” means any information or compilation of information
not generally known to the public or the industry in which the Companies are
engaged and which the Companies have not disclosed to third parties without a
written obligation of confidentiality, which is proprietary to the Companies,
relating to the Companies’ procedures, techniques, methods, concepts, ideas,
affairs, products, processes and services, including, but not limited to,
information, to the extent proprietary to the Companies, relating to marketing,
merchandising, selling, research, development, manufacturing, purchasing,
accounting, engineering, financing, costs, customers, plans, pricing, billing,
needs of customers and products and services used by customers, all lists of
customers and their addresses, prospects, sales calls, products, services,
prices and the like as well as any specifications, formulas, plans, drawings,
accounts or sales records, sales brochures, code books, manuals, trade secrets,
knowledge, know-how, pricing strategies, operating costs, sales margins, methods
of operations, invoices or statements and the like. Confidential Information
shall not include information which (i) becomes generally available to the
public other than as a result of a disclosure by a party to this Agreement, (ii)
was available on a non-confidential basis prior to its disclosure, or (iii) is
independently developed as evidenced by written records without making use of
the Confidential Information.

 

“Contract” means any agreement, lease of personal or mixed property, license,
contract, obligation, promise, commitment, arrangement, understanding or
undertaking, instrument, document (whether written or oral and whether express
or implied) of any type, nature or description, but excluding leases of Leased
Real Estate. As used herein, the word “Contract” shall be limited in scope if
modified by an adjective specifying the type of contract to which this Agreement
or a Section hereof refers.

 

“Damages” has the meaning set forth in Section 7.1(f) of this Agreement.

 

“Debt” means: (i) any long-term or short-term interest-bearing indebtedness of
the Companies owed to third parties; (ii) any inter-company indebtedness; (iii)
Sellers’ guarantees outstanding, issued to secure obligations of the Companies;
(iv) any capital leases; and (v) any letters of credit (whether drawn against or
not).

 

“Debt Adjustment” has the meaning set forth in Section 2.2(b) of this Agreement.

 

“Debt-Free” means that all Debt shall be deducted from the Interim Purchase
Price and Final Purchase Price payable to Sellers determined as due as of the
Closing Date.

 

“Disclose” means to reveal, deliver, divulge, disclose, publish, copy,
communicate, show or otherwise make known or available to any other Person, or
in any way to copy, any of the Confidential Information of the Companies.

 

“Earn-Out Agreement” has the meaning set forth in Section 2.2(c) of this
Agreement.

 

“Employees” has the meaning set forth in Section 3.20(a) of this Agreement.

 

“Encumbrance” means and includes:

 

(i)            with respect to any personal property, any intangible property or
any property other than real property, any security or other property interest
or right, claim,

 

3

--------------------------------------------------------------------------------


 

lien, pledge, option, security interest, contingent or conditional sale, or
other title claim or retention agreement or lease or use agreement in the nature
thereof whether voluntarily incurred or arising by operation of law, and
including any agreement to grant or submit to any of the foregoing in the
future; and

 

(ii)           with respect to any real property, any mortgage, lien, easement,
interest, right-of-way, condemnation or eminent domain proceeding, encroachment,
any building, use or other form of restriction, encumbrance or other claim
(including adverse or prescriptive) or right of third parties (including any
Governmental Body), any lease or sublease, boundary dispute, and agreements with
respect to any real property including: purchase, sale, right of first refusal,
option, construction, building or property service, maintenance, property
management, conditional or contingent sale, use or occupancy, franchise or
concession, whether voluntarily incurred or arising by operation of law, and
including any agreement to grant or submit to any of the foregoing in the
future.

 

“Environmental Laws” means any and all Applicable Laws, all court orders,
decrees, arbitration awards, and applicable common law which pertain to
environmental matters or environmental contamination of any type whatsoever,
including, but not limited to, those (i) regulating the manufacturing process,
use, treatment, generation, transportation, storage, control, management,
recycling or disposal of any Hazardous Material, including, but not limited to,
CERCLA, SARA, the Resource Conservation and Recovery Act (42 U.S.C. § 6901
et seq.), the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.),
the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300F et seq.), and/or (ii) relating to the
protection, preservation or conservation of the environment, or protection of
wildlife, endangered species, wetlands or national resources.

 

“Environmental Permits” means every license, permit, registration, governmental
approval, agreement and consent applied for, pending by, issued or given to
either of the Companies in connection with the operation of the Business, and
every agreement with a Governmental Body entered into by either of the Companies
in connection with the operation of the Business, which is in effect or has been
applied for or is pending in each case which is required under or is issued
pursuant to Environmental Laws.

 

“Environmental Representations” has the meaning set forth in Section 3.24 of
this Agreement.

 

“Equity Interests” means 100% of the Shares and 100% of the Membership
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Escrowed Funds” has the meaning set forth in Section 2.4(a) of this Agreement.

 

“Facility” means any facility as defined in CERCLA.

 

“Final Closing Statement” has the meaning set forth in Section 2.3(c) of this
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Final Purchase Price” has the meaning set forth in Section 2.3(b) of this
Agreement.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Body” means any:

 

(i)            nation, state, county, city, town, village, district or other
jurisdiction of any nature;

 

(ii)           federal, state, local, municipal, foreign or other government;

 

(iii)          governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, board, commission, department,
instrumentality, office or other entity, and any court or other tribunal);

 

(iv)          multinational organization or body; and/or

 

(v)           body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature.

 

“Hazardous Materials” means any and all (i) dangerous, toxic or hazardous
pollutants, contaminants, chemicals, wastes, materials or substances listed or
identified in, or directly or indirectly regulated by, any Environmental Laws,
and (ii) any of the following, whether or not included in the foregoing: 
polychlorinated biphenyls, asbestos in any form or condition, urea-formaldehyde,
petroleum (including crude oil or any fraction thereof), natural gas, natural
gas liquids, liquefied natural gas, synthetic gas usable for fuel or mixtures
thereof, nuclear fuels or materials, chemical wastes, man-made radioactive
materials, explosives and known possible carcinogens.

 

“Indemnified Party” has the meaning set forth in Section 7.5(a) of this
Agreement.

 

“Indemnifying Party” has the meaning set forth in Section 7.5(a) of this
Agreement.

 

“Injunction” means any and all writs, rulings, awards, directives, injunctions
(whether temporary, preliminary or permanent), judgments, decrees or orders
(whether executive, judicial or otherwise) adopted, enacted, implemented,
promulgated, issued, entered or applicable by or under the authority of any
Governmental Body.

 

“Intellectual Property” means any and all: (i) inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications and patent disclosures, together with all
reissuances, continuations, continuations in part, revisions, extensions and
re-examinations thereof; (ii) trademarks, service marks, trade dress, logos,
trade names, assumed names and corporate names, together with all translations,
adaptations, derivations and combinations thereof and including all goodwill
associated therewith, and all applications, registrations and renewals in
connection therewith; (iii) copyrightable works, all copyrights and all
applications, registrations and renewals in connection therewith; (iv) mask
works and all applications, registrations and renewals in connection therewith;
(v) trade secrets and confidential business information (including ideas,

 

5

--------------------------------------------------------------------------------


 

research and development, know-how, technology, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals); (vi) computer
software and all related and necessary licenses (including data and related
software program documentation in computer-readable and hard-copy forms other
than for so-called off-the-shelf products); (vii) other intellectual property
and proprietary rights of any kind, nature or description, including web sites,
web site domain names and other e-commerce assets and resources of any kind or
nature; and (viii) copies of tangible embodiments thereof (in whatever form or
medium).

 

“Interim Purchase Price” has the meaning set forth in Section 2.2(a) of this
Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Leased Real Estate” has the meaning set forth in Section 3.17(a) of this
Agreement.

 

“Leases” has the meaning set forth in Section 3.17(a) of this Agreement.

 

“Letter of Credit” has the meaning set forth in Section 2.4(c).

 

“Liability” or “Liabilities” means any and all debts, liabilities and/or
obligations of any type, nature or description (whether known or unknown,
asserted or unasserted, secured or unsecured, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated and whether due or to become due).

 

“Material Adverse Effect” or “Material Adverse Change” means, in connection with
the Companies with due consideration to the size and complexity of the Business
and transactions contemplated by this Agreement, any event, change or effect
that is materially adverse, individually or in the aggregate, to the condition
(financial or otherwise), properties, assets, Liabilities, revenues, income,
business, operations, results of operations of such Persons, taken as a whole.
In furtherance of the foregoing, and notwithstanding anything to the contrary
set forth in this Agreement, any Material Adverse Effect or any Material Adverse
Change with respect to the Companies shall be evaluated on the basis of the
Companies individually or taken as a whole (in the aggregate).

 

“Membership Interests” means 100% of the outstanding membership interests of
UCA.

 

“Ordinary Course of Business” means an action taken by a Person only if:

 

(i)            such action is consistent with the past practices of such Person,
is in compliance with all Applicable Laws and is taken in the ordinary course of
the normal day-to-day operations of such Person; and

 

(ii)           such action is not required to be authorized by the board of
directors of such Person (or by any Person or group of Persons constituting a
governing body of a Person exercising similar authority).

 

“Overlap Period” has the meaning set forth in Section 8.2(a) of this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Owned Real Estate” has the meaning set forth in Section 3.17 of this Agreement.

 

“Permits” means all permits, licenses, consents,  franchises, orders,
certifications, registrations, certificates of authority, variances, approvals,
local siting approvals and other authorizations obtained from, or filed with any
Governmental Body or other Person, or other similar rights, including, without
limitation, those listed on Schedule 3.30 of the Schedules.

 

“Permitted Liabilities” has the meaning set forth in Section 3.11(a) of this
Agreement.

 

“Person” means any individual, corporation (including any non-profit
corporation), general, limited or limited liability partnership, limited
liability company, joint venture, estate, trust, association, organization, or
other entity or Governmental Body.

 

“Pre-Closing Period” has the meaning set forth in Section 3.8(b) of this
Agreement.

 

“Proceeding” means any suit, litigation, arbitration, hearing, audit,
investigation, order, or other action (whether civil, criminal, administrative
or investigative) commenced, brought, conducted, or heard by or before, or
otherwise involving, any Governmental Body or arbitrator.

 

“Purchase Price Escrow Agreement” has the meaning set forth in Section 2.4(a) of
this Agreement.

 

“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Purchaser Indemnities” has the meaning set forth in Section 7.1(f) of this
Agreement.

 

“Purchaser Welfare Plans” has the meaning set forth in Section 9.2(c) of this
Agreement.

 

“Real Estate” means the Owned Real Estate and the Leased Real Estate.

 

“Real Property Sale and Purchase Agreement” means the agreement between Sellers’
Affiliate, MFW Investments, and Purchaser’s wholly owned subsidiary, Symmetry
Medical SSI Real Estate, LLC, for the sale of the real estate commonly known as
200 River Hills Drive, Nashville, Davidson County, Tennessee.

 

“Release” means any spill, discharge, leak, emission, escape, leaching,
disposing, emptying, pouring, pumping, injection, dumping, or other release of
any Hazardous Materials into the environment, whether or not notification or
reporting to any governmental agency was or is required, including any Release
which is subject to CERCLA.

 

“Rights” means any and all outstanding subscriptions, warrants, options, or
other arrangements or commitments obligating (with or without notice or passage
of time or both) one or both of the Companies to issue or dispose of any of its
or their (as opposed to third party) securities.

 

“SARA” means the Superfund Amendments and Reauthorization Act (42 U.S.C. § 9601
et seq.).

 

7

--------------------------------------------------------------------------------


 

“Sellers” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Sellers Indemnities” has the meaning set forth in Section 7.1(f) of this
Agreement.

 

“Sellers’ Knowledge” means the actual knowledge after a reasonable investigation
of Louis C. Wallace and Charles O. Mann, Jr. or of any officer, member, director
or Senior Management Employees of Companies.

 

“Senior Management Employees” means Steven L. Tanner, Financial Manager, Barbara
Briley, Controller, Judy Burchett, Instrument Administrator, Mickey Wormsley,
Contract Manager, Keith Sweeney, Sales Manager of Surgical Instruments, and Amy
Roberts, Purchasing Manager, and the chief executive officer, president, any
vice president or director, of the Companies.

 

“Shares” means 100% of the outstanding stock of SSI.

 

“Survival Period” has the meaning set forth in Section 7.1(a) of this Agreement.

 

“Target Working Capital” means the amount of $2,946,205

 

“Tax” or “Taxes” means any and all net income, gross income, gross revenue,
gross receipts, net receipts, ad valorem, franchise, profits, deferred,
transfer, sales, use, social security, employment, unemployment, disability,
license, withholding, payroll, privilege, excise, value-added, severance, stamp,
occupation, property, customs, duties, real estate and/or other taxes,
assessments, levies, fees or charges of any kind whatsoever imposed by any
Governmental Body, together with any interest or penalty relating thereto.

 

“Tax Matter” has the meaning set forth in Section 8.2(a) of this Agreement.

 

“Tax Return” or “Tax Returns” means any return, declaration, report, claim for
refund or information return or statement relating to Taxes, including, without
limitation, any schedule or attachment thereto, any amendment thereof, and any
estimated report or statement.

 

“Threatened” means a claim, Proceeding, dispute, action, or other matter for
which any written demand or statement has been made, orally or in writing, or
any oral or written notice has been given, that would lead a reasonably prudent
Person to conclude that such a claim, Proceeding, dispute, action, or other
matter may be asserted, commenced, taken or otherwise pursued in the future.

 

“Use” means to appropriate any of the Confidential Information of the Companies
for the benefit of oneself or any other Person other than the Companies.

 

“WARN Acts” has the meaning set forth in Section 3.9(l) of this Agreement.

 

“Working Capital” means “Current Assets” less “Current Liabilities.”  “Current
Assets” means the sum of accounts receivable (net of allowances), prepaid
expenses, inventory (net of reserves), cash and cash equivalents, and other
current assets of the Companies as determined in accordance with GAAP
consistently applied. “Current Liabilities” means the sum of accounts

 

8

--------------------------------------------------------------------------------


 

payable and accrued expenses of the Companies, excluding Debt and accrued
interest defined as Debt and as determined in accordance with GAAP consistently
applied.

 

“Working Capital Adjustment” has the meaning set forth in Section 2.3 of this
Agreement.

 

ARTICLE 2

 

PURCHASE OF EQUITY INTERESTS; PURCHASE PRICE

 

2.1.         Purchase and Sale of Equity Interests. In reliance upon the
representations, warranties and covenants contained in this Agreement as of the
date hereof and on the Closing Date, Purchaser agrees to purchase the Equity
Interests from Sellers, and Sellers agree to sell, transfer, convey, assign and
deliver the Equity Interests to Purchaser on the terms and conditions set forth
in this Agreement. Such sale, transfer, conveyance, assignment and delivery of
the Equity Interests shall convey good and marketable title to the Equity
Interests, free and clear of any and all Rights and Encumbrances, and at such
time the Equity Interests will be fully paid and non-assessable. At the Closing
Sellers will deliver to Purchaser certificate(s) evidencing the Shares duly
endorsed in blank or with stock powers duly executed by Sellers and one or more
assignments of the Membership Interests duly executed by Sellers.

 

2.2.         Purchase Price.

 

(a)           The purchase price to be paid to Sellers by Purchaser for the
Equity Interests shall be $14,050,000 as may be adjusted at the Closing Date,
and post Closing as provided by this Agreement. The cash purchase price will be
allocated among the Shares and the Membership Interests in accordance with
Schedule 2.2. The cash purchase price for the Equity Interests shall be referred
to as the “Interim Purchase Price.”  The Interim Purchase Price shall be
adjusted to determine the Final Purchase Price, as provided in this Section 2.2
and Sections 2.3 and 2.4. The Interim Purchase Price shall be paid on the
Closing Date to Wallace and Mann by wire transfer of immediately available funds
to an account (or accounts) designated by Sellers at least two (2) calendar days
prior to the Closing.

 

(b)           The Interim Purchase Price has been based on the assumption that
the Companies shall be Debt-Free as of the Closing Date. To the extent that the
Companies have Debt as of the Closing Date, the Interim Purchase Price shall be
reduced on the Closing Date by the aggregate amount of the Debt (the “Debt
Adjustment”) and such Debt Adjustment shall be paid directly by Purchaser to
such creditor or creditors, but may be paid from Closing proceeds.

 

(c)           In addition to the cash consideration set forth in 2.2(a), the
Purchaser will enter into an Earn-Out Agreement with Sellers in substantially
the form set forth in Exhibit A attached hereto. The Earn-Out Agreement includes
a separate earn-out formula for SSI and for UCA. In addition, Purchaser’s
wholly-owned subsidiary will enter into the Real Property Sale and Purchase
Agreement with Sellers’ Affiliate MFW Investments in substantially the form set
forth in Exhibit B attached hereto.

 

9

--------------------------------------------------------------------------------


 

2.3.         Working Capital Adjustment.

 

(a)           The Working Capital Adjustment will be estimated and made at
Closing based upon the average monthly Working Capital for the six (6) calendar
months ending immediately preceding the month that includes the Closing Date, as
reported on the Companies’ financial statement and the Interim Purchase Price
shall then be further adjusted after the Closing Date by an amount of dollars,
positive or negative, as the case may be, equal to the difference between the
Target Working Capital and the Working Capital as shown on the Final Closing
Statement, which will be used to determine the Final Purchase Price.

 

(b)           If the Working Capital on the Final Closing Statement is:

 

(i)            less than the Target Working Capital, an amount equal to the
deficit shall be payable from Sellers to Purchaser (such amount may not be paid
out of the Escrowed Funds);

 

(ii)           greater than the amount shown on the Target Working Capital, an
amount equal to the surplus shall be payable from Purchaser to Sellers;

 

(iii)          equal to the amount shown on the Target Working Capital, no
amount shall be due to either party.

 

The adjustment provided for in this Section 2.3 shall be known as the “Working
Capital Adjustment.”

 

The Interim Purchase Price, after application of the Working Capital Adjustment,
shall constitute the “Final Purchase Price.”

 

(c)           Within seventy-five (75) calendar days following the Closing Date,
Sellers and Purchaser, as applicable, shall cause the Companies to prepare and
deliver to Purchaser and Sellers, in good faith, a final balance sheet and
closing statement setting forth the Working Capital Adjustment in accordance
with this Section 2.3 (the “Final Closing Statement”). This Final Closing
Statement shall be prepared by Purchaser’s auditors, Ernst & Young LLP at
Purchaser’s cost. Within thirty (30) calendar days following Purchaser’s and
Sellers’ receipt of the Final Closing Statement, Purchaser or Sellers may object
in good faith to the Working Capital Adjustment in writing. In the event of any
such objection, Purchaser and Sellers shall attempt to resolve their differences
by negotiation. If such parties are unable to do so within thirty (30) calendar
days following receipt of the objecting party’s objection, Sellers and Purchaser
shall appoint another nationally recognized accounting firm mutually acceptable
to each of Sellers and Purchaser, which shall, at Sellers’ and Purchaser’s joint
expense, review the Final Closing Statement and determine the Working Capital
Adjustment, if any, within thirty (30) calendar days of such appointment.
Sellers and Purchaser agree to cooperate with such accounting firm and provide
it with such information as it reasonably requests to enable it to make such
determination. The findings of such accounting firm shall be binding on the
parties hereto. If Purchaser decides to establish a new accrual for
environmental liabilities on the Final Closing Statement, this new accrual will
be excluded from calculation of the Working Capital Adjustment.

 

10

--------------------------------------------------------------------------------


 

(d)           Any amounts owed hereunder shall be paid to the party owed the
same by the party owing the same by wire transfer of immediately available funds
to an account designated by the party owed the same no later than five (5)
business days following the determination by agreement of Sellers and Purchaser
or by binding determination of said accounting firm of the Working Capital
Adjustment, and such payment shall be accompanied by an additional payment of
interest, calculated based on an 8.25% annual interest rate from the Closing
Date to the date of payment pursuant to this Section 2.3.

 

2.4.         Escrow Agreement.

 

(a)           Sellers agree and authorize Purchaser to retain from the Interim
Purchase Price and deposit in an interest bearing escrow account (the “Escrow
Account”) with First Tennessee Bank National Association, Nashville, Tennessee
(“Escrow Agent”) the sum of Two Million Seventy Thousand and 00/100 Dollars
($2,070,000.00) (the “Escrowed Funds”) as collateral security to be used as the
initial source of funds for any indemnification obligation of Sellers arising
under Section 7.2, in accordance with an escrow agreement in substantially the
form set forth in Exhibit C attached hereto (the “Purchase Price Escrow
Agreement”). The Escrowed Funds shall not be used for purposes of the Working
Capital Adjustment.

 

(b)           The term of the Purchase Price Escrow Agreement shall be two (2)
years; provided, however, that on the first anniversary of the Closing Date,
$1,035,000 of the Escrowed Funds, reduced by a reserve equal to the aggregate
amount of any claims previously asserted by Purchaser pursuant to Section 7.5
that are unresolved or unpaid as of the first anniversary of the Closing Date,
shall be released to Sellers (but in no event shall this release of funds reduce
the balance of the Escrowed Funds to less than $1,035,000). On the second
anniversary of the Closing Date all remaining Escrowed Funds, reduced by a
reserve equal to the aggregate amount of any claims previously asserted by
Purchaser pursuant to Section 7.5 that are unresolved or unpaid as of the second
anniversary of the Closing Date, shall be released to Sellers. All escrow fees
shall be shared equally by the parties and, to the extent known, paid in
advance; additional fees incurred during the term of the Escrow Account shall be
paid from income earned on the Escrowed Funds, or, if such income is
insufficient, paid from the Escrowed Funds.

 

(c)           As an alternative to establishing the Escrow Account, Sellers may
elect to provide to Purchaser at Closing a standby letter of credit in the
original amount of Two Million Seventy Thousand and 00/100 Dollars
($2,070,000.00), issued in a form and by a financial institution satisfactory to
Purchaser (the “Letter of Credit”). Such Letter of Credit shall be irrevocable
and shall remain in place for a period of twenty-four (24) months and thereafter
if pending indemnification claims exist at the third anniversary of the Closing
Date, provided, however, that the face amount of the Letter of Credit may be
reduced on the first anniversary of the Closing Date on the same conditions as
and consistent with the schedule of reductions described in Section 2.4(b). On
the second anniversary of the Closing Date, if no indemnification claim(s) by
Purchaser is then pending, the Letter of Credit may be terminated. If not
terminated on the second anniversary of the Closing Date, the Letter of Credit
shall be terminated following resolution of any indemnification claims pending
on such date. All fees associated with the Letter of Credit shall be paid by
Sellers.

 

11

--------------------------------------------------------------------------------


 

2.5.         Closing and Closing Deliveries.

 

(a)           Closing and Closing Date. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall be held on August 31, 2007
(or as soon as all conditions in Article 6 are satisfied). The date on which the
Closing occurs is referred to in this Agreement as the “Closing Date.”

 

(b)           Closing Deliveries by Sellers. At the Closing, Sellers shall
execute, where necessary or appropriate, and deliver to Purchaser each and all
of the following:

 

(i)            The certificates, free of all Encumbrances, evidencing the Shares
duly endorsed by Sellers in blank or accompanied by stock powers duly executed
by Sellers and one or more assignments of the Membership Interests duly executed
by Sellers in favor of Purchaser or its nominee;

 

(ii)           The corporate minute books, the corporate seals, and stock books,
if any, for the Companies;

 

(iii)          A duly executed written opinion letter by counsel for Sellers,
dated as of the Closing Date, addressed to Purchaser;

 

(iv)          Duly executed resignations of (A) the officers of SSI and UCA who
are designated by Purchaser, and (B) the directors, limited liability company
managers and/or members of SSI and UCA, all effective as of the Closing Date;

 

(v)           Certificates of Existence for SSI and UCA issued by the Tennessee
Secretary of State;

 

(vi)          The non-foreign person affidavit required by Section 1445 of the
Code;

 

(vii)         Employment Agreements for Louis C. Wallace, Charles O. Mann, Jr.
and Steve Tanner in substantially the form set forth in Exhibit D attached
hereto;

 

(viii)        Non Competition Agreements for Louis C. Wallace, Charles O. Mann,
Jr. and Steven Tanner in the form set forth in Exhibit E;

 

(ix)           the Purchase Price Escrow Agreement executed by Sellers or Letter
of Credit;

 

(x)            a statement executed by the Companies pursuant to Treas. Reg.
§1.897-2(h), dated no more than thirty (30) days prior to Closing, certifying
that (i) the Equity Interests do not constitute a U.S. real property interest,
or (ii) none of the owners of the Companies are foreign persons;

 

(xi)           all third-party consents necessary to operate the Business;

 

(xii)          Waiver and Release executed by Sellers and each director, limited
liability company manager and/or member of SSI and UCA;

 

12

--------------------------------------------------------------------------------


 

(xiii)         Such other documents and items as are reasonably necessary or
appropriate to effect the consummation of the transactions contemplated hereby;

 

(xiv)        Non-Disclosure and Non-Competition Agreement for Sellers, as
required by Section 4.2 of this Agreement and in the form set forth as Exhibit
F;

 

(xv)         Real Property Sale and Purchase Agreement executed by Sellers’
Affiliate, MFW Investments;

 

(xvii)       Earn-Out Agreement executed by Sellers; and

 

(xviii)      All third-party consents necessary for Purchaser to consummate the
transactions contemplated by this Agreement and as set forth in Article 6.

 

(c)           Closing Deliveries by Purchaser. At the Closing, Purchaser shall
execute, where necessary or appropriate, and deliver to Sellers each and all of
the following:

 

(i)            Payment of the Interim Purchase Price in the manner set forth in
Section 2.2 of this Agreement;

 

(ii)           A copy certified by the Secretary of Purchaser of the duly
adopted resolutions of the Board of Directors of Purchaser approving this
Agreement, including the Ancillary Documents, and authorizing the execution and
delivery of this Agreement and the Ancillary Documents, and the consummation of
the transactions contemplated hereby and thereby.

 

(iii)          A duly executed written opinion letter by counsel for Purchaser,
dated as of the Closing Date, addressed to Sellers;

 

(iv)          A Certificate of Good Standing of Purchaser issued by the
Secretary of State of Purchaser’s state of incorporation or the equivalent;

 

(v)           Such other documents and items as are reasonably necessary or
appropriate to effect the consummation of the transactions contemplated hereby
or which are customary under local law;

 

(vi)          Real Property Sale and Purchase Agreement executed by Symmetry
Medical SSI Real Estate, LLC;

 

(vii)         Earn-Out Agreement executed by Purchaser;

 

(viii)        Employment Agreements for Louis C. Wallace, Charles O. Mann, Jr.
and Steve Tanner in substantially the form set forth in Exhibit D attached
hereto;

 

(ix)           Non Competition Agreements for Louis C. Wallace, Charles O. Mann,
Jr. and Steven Tanner in the form set forth in Exhibit E; and

 

(x)            The Purchase Price Escrow Agreement executed by Purchaser.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

As an inducement for Purchaser to enter into this Agreement and to consummate
the transactions contemplated hereby, Sellers represents and warrants to
Purchaser that each and all of the following representations and warranties are
true and correct as of the date of this Agreement and at Closing. The Schedules
shall be arranged in paragraphs corresponding to the sections and subsections
contained in this Article 3.

 

3.1.         Organization and Good Standing.

 

(a)           Schedule 3.1 contains a complete and accurate list for SSI and UCA
of their jurisdiction of incorporation (or other formation). Each of SSI and UCA
is duly incorporated or organized, validly existing, and in good standing under
the laws of its jurisdiction of incorporation, with full power and authority to
conduct its respective businesses as same are now being conducted, to own or use
the properties and assets that it purports to own, lease, operate or use in the
conduct of the Business, and to perform all its obligations under any Contracts.
Each of SSI and UCA is licensed or qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction in which, because of its
business conducted there or the nature of its assets or properties there, it is
required to be so licensed or qualified. Each such foreign jurisdiction is set
forth in Schedule 3.1.

 

(b)           Sellers have delivered to Purchaser copies of the organizational
documents of SSI and UCA, as currently in effect.

 

3.2.         Authority; No Conflict.

 

(a)           This Agreement constitutes the legal, valid, and binding
obligation of Sellers, enforceable against Sellers in accordance with its terms.
The Ancillary Documents to be delivered by Sellers at Closing will constitute
the legal, valid, and binding obligations of Sellers, enforceable against
Sellers in accordance with their respective terms. Each of the Sellers has the
right, power, authority, and capacity to execute and deliver this Agreement and
the Ancillary Documents to which he is a party, and to perform his obligations
hereunder and thereunder. The execution, delivery and performance of this
Agreement and the Ancillary Documents to which the Sellers are or shall be a
party have been duly authorized by all necessary action on the part of Sellers.
This Agreement and the Ancillary Documents have been duly executed and delivered
by each of the Sellers who is a party thereto.

 

(b)           Except as set forth on Schedule 3.2(b), neither the execution nor
delivery of this Agreement and the Ancillary Documents nor the consummation or
performance of any of the contemplated transactions will, directly or
indirectly:

 

(i)            contravene, conflict with, or result in a violation of (A) any
provision of the organizational documents of the Companies, or (B) any
resolution adopted by the board of directors, the shareholders or members of the
Companies;

 

14

--------------------------------------------------------------------------------


 

(ii)           contravene, conflict with, or result in a breach or violation of,
or constitute a default under (or an event which, with or without notice, lapse
of time or both, would constitute a default) or result in the invalidity of, or
accelerate the performance required by or cause or give rise to any right of
acceleration or termination of any right or obligation pursuant to any agreement
or commitment to which Sellers or the Companies are a party or by which Sellers
or the Companies (or any of their respective assets or properties) is subject or
bound;

 

(iii)          result in the creation of, or give any third party the right to
create, any Encumbrance upon the Equity Interests or any assets or properties of
Sellers or the Companies;

 

(iv)          conflict with any Applicable Laws to which Sellers or the
Companies or any assets or properties of any of the foregoing are subject;

 

(v)           terminate or modify, or give any third party the right to
terminate or modify, the provisions or terms of any contract or agreement to
which Sellers or the Companies are a party or by which Sellers or the Companies,
(or any of their respective assets or properties) is subject or bound;

 

(vi)          require Sellers or the Companies to obtain any consent; or

 

(vii)         result in or give to any Person any additional rights or
entitlement to increased, additional, accelerated or guaranteed payments under
any contract or agreement to which Sellers or the Companies are a party or by
which any of their respective assets or properties is subject or bound.

 

3.3.         Capitalization.

 

(a)           The authorized capital stock of SSI consists solely of 20,000
shares of common voting stock, no par value, of which 11,559 shares are issued
and outstanding on the date hereof, and are all owned beneficially and of record
by Sellers, free and clear of all Rights and Encumbrances. The Equity Interests
are validly issued, fully paid and nonassessable and were issued in compliance
with Applicable Laws. None of the Equity Interests have been issued in violation
of the rights of any Person. As of the date hereof, (i) there are no Rights
outstanding, and (ii) there are no agreements, understandings or commitments
relating to the rights of Sellers to vote or dispose of the shares except as set
forth on Schedule 3.3(a), all of which shall be released or terminated on or
before Closing.

 

(b)           All of the Membership Interests of UCA are owned beneficially and
of record by Sellers, free and clear of all Rights and Encumbrances. The
Membership Interests are validly issued, fully paid and nonassessable and were
issued in compliance with Applicable Laws. None of the Membership Interests have
been issued in violation of the rights of any Person. As of the date hereof,
(i) there are no Rights outstanding, and (ii) there are no agreements,
understandings or commitments relating to the rights of Sellers to vote or
dispose of the Membership Interests except as set forth on Schedule 3.3(b),.

 

15

--------------------------------------------------------------------------------


 

3.4.         Clear Title. Except as set forth in Schedule 3.4 or the leased
property disclosed in Schedule 3.15(d) hereto, on the Closing Date, (i) the
Companies hold good title (or valid and enforceable leasehold interests) to
their  personal property, and (ii) such personal property is and shall be free
and clear of any and all Encumbrances of any kind, nature and description
whatsoever, except for Encumbrances which are disclosed, reflected or reserved
for or against in the Balance Sheets, or are being released by payment from
Closing proceeds.

 

3.5.         Condition of Assets. Except as set forth on Schedule 3.5, all of
the properties and assets of the Companies are the assets used to operate the
Business as currently conducted, (i) such properties and assets have been
adequately maintained, consistent with past practices, and are in operating
condition, normal wear and tear excepted, and (ii) all leased property is in the
condition received by the Companies at the time of the lease, normal wear and
tear excepted.

 

3.6.         Legal Proceedings. Except as set forth on Schedule 3.6, there is
not now pending nor have been in the thirty-six (36) months prior to the date
hereof, any Proceedings of any kind or nature whatsoever, at law or in equity,
by or before any court or Governmental Body. Except as set forth on
Schedule 3.6, there are no Proceedings of any kind or nature whatsoever, at law
or in equity, by or before any court or Governmental Body, or to Sellers’
Knowledge, Threatened against:

 

(a)           the Companies, their assets, properties, officers or directors, or
which questions or challenges the validity of this Agreement, any Ancillary
Document or any action taken or to be taken by Sellers pursuant to this
Agreement, the Ancillary Document or in connection with the contemplated
transactions; and, to Sellers’ Knowledge, there is no valid basis for any such
claim, action, suit, inquiry, proceeding or investigation;

 

(b)           Sellers, which would adversely affect the consummation of the
contemplated transactions; or

 

(c)           the Companies are not subject to any judgment, order or decree.
The Companies have delivered to Purchaser copies of all pleadings,
correspondence, and other documents relating to any of the foregoing.

 

3.7.         Labor Matters. Except as set forth in Schedule 3.7 hereto, the
Companies have never been a party to any collective bargaining agreement or
other labor Contract and there is not presently pending or existing, and to
Sellers’ Knowledge or the Companies’, there is not Threatened (i) any strike,
slowdown, walkout, picketing, work stoppage, labor arbitration or other
Proceeding in respect of the grievance of any employee, (ii) any application or
complaint filed by any employee or union with the National Labor Relations
Board, the Equal Employment Opportunity Commission, the Occupational Safety and
Health Administration or any comparable Governmental Body, (iii) any other
employee claim under any Applicable Laws; or (iv) any organizational activity or
other labor dispute against or affecting the Companies, and no application for
certification of a collective bargaining agreement is pending or, to Sellers’
Knowledge, is Threatened. There is no lockout of any employees by the Companies
and no such action is contemplated by the Companies. Except as set forth in
Schedule 3.7 hereto, there is no Proceeding pending or, to Sellers’ Knowledge,
Threatened by any Person against the Companies

 

16

--------------------------------------------------------------------------------


 

or any of their current or former officers, directors or employees relating to
employment, equal employment opportunity, discrimination, harassment, wrongful
discharge, unfair labor practices, immigration, wages, hours, benefits,
collective bargaining, the payment of social security or similar Taxes,
occupational safety and health or plant closing. Except as disclosed in Schedule
3.7, there are no worker’s compensation claims pending against the Companies,
and to Sellers’ Knowledge there is no basis for any such claim.

 

3.8.         Tax Matters.

 

(a)           Tax Returns. The Companies have timely filed, or caused to be
timely filed, with the appropriate taxing authorities, all Tax Returns that are
required to be filed by, or with respect to the Companies on or prior to the
Closing Date. The Tax Returns have accurately reflected and will accurately
reflect all Liability for Taxes of the Companies for the periods covered
thereby. Schedule 3.8(a) lists all income Tax Returns filed with any
Governmental Body with respect to the Companies for the taxable periods ended on
or after December 31, 2002.

 

(b)           Payment of Taxes. All Taxes and Tax Liabilities of the Companies
for all taxable years or periods that end on or before the Closing Date and,
with respect to any taxable year or period beginning before and ending after the
Closing Date, the portion of such taxable year or period ending on the day
immediately preceding the Closing Date (“Pre-Closing Period”) have been timely
paid to the extent due and/or adequate provisions have been made for taxes which
have accrued and/or become due or become due through the Closing Date and there
are no further Liabilities for any Taxes, except as reflected in
Schedule 3.8(b).

 

(c)           Other Tax Matters. Except as set forth in Schedule 3.8(c):

 

(i)            The Companies have not been the subject of a dispute or claim or
an audit or other examination of Taxes by the Tax authorities of any
Governmental Body, nor have the Companies received any notices from any such
taxing authority.

 

(ii)           Sellers and the Companies have not (A) entered into an agreement
or waiver or been requested to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of Taxes of the
Companies, or (B) contested the Tax Liability of the Companies before any
Governmental Body.

 

(iii)          The Companies have not been included in any “consolidated,”
“unitary” or “combined” Tax Return provided for under Applicable Law with
respect to Taxes for any taxable period for which the statute of limitations has
not expired.

 

(iv)          All Taxes which the Companies are (or have been) required by law
to withhold or collect have been duly withheld or collected, and have been
timely paid over to the proper authorities to the extent due and payable.

 

(v)           There are no Tax sharing, allocation, indemnification or similar
agreements in effect as between the Companies or any predecessor thereof and any
other party (including Sellers and any predecessors) under which Purchaser or
the Companies would be liable for any Taxes or other claims of any Person.

 

17

--------------------------------------------------------------------------------


 

(vi)          Within the past ten (10) years, the Companies have not (A)
acquired assets from another corporation in a transaction in which Companies’
tax basis for the acquired assets was determined, in whole or in part, by
reference to the Tax basis of the acquired assets (or any other property) in the
hands of the transferor or (B) acquired the stock of any corporation that is or
was a qualified subchapter S subsidiary.

 

(vii)         There is no action, suit, taxing authority proceeding, audit or
investigation now in progress, pending or, to Sellers’ Knowledge, Threatened
against or with respect to the Companies with respect to any Tax.

 

(viii)        The Companies do not reasonably expect any taxing authority to
claim or assess any additional Tax against them for any period ending on or
prior to the Closing Date, and to Sellers’ Knowledge, there is no basis for any
such claim or assessment.

 

(ix)           The Companies have not distributed stock of another Person, nor
had its stock distributed by another Person, in a transaction that purported or
was intended to be governed in whole or in part by IRC Section 355 or Section
361.

 

(x)            The Companies have not been a member of an affiliated or similar
group filing a consolidated, combined, unitary or similar income tax return or
has any liability for the Taxes of any Person under Treas. Reg. §1.1502-6 (or
any similar provision of state, local or foreign law), as a transferee or
successor, by agreement, or otherwise.

 

3.9.         Employee Benefits.

 

(a)           Schedule 3.9 (a) is a complete list of each “Benefit Plan” (within
the meaning of Section 3(3) of ERISA) and each other employee benefit plan,
agreement, policy, trust fund or arrangement (whether written or unwritten,
insured or self-insured) maintained or contributed to (or with respect to which
any obligation to contribute has been undertaken) by the Companies on behalf of
any employee or other service provider of the Companies (whether current,
former, or retired) or their beneficiaries or with respect to which the
Companies have any obligation or liability (contingent or otherwise) (each
“Benefit Plan”). With respect to each Benefit Plan, Sellers has delivered to
Purchaser (1) current, accurate and complete copies of each such Benefit Plan
and all contracts relating thereto (including without limitation all trust
agreements, insurance or annuity contracts, investment management agreements,
record keeping agreements and other material documents or instruments relating
thereto), and in the case of any Benefit Plan that is not in written form, an
accurate description of all material aspects of that Benefit Plan; (2) copies of
the most recent Internal Revenue Service determination letter (including copies
of any outstanding requests for determination letters) or opinion letter with
respect to each such Benefit Plan which is an “employee pension benefit plan”
(within the meaning of Section 3(2) of ERISA) intended to qualify under Section
401(a) of the IRC; and (3) copies of the most recent Forms 5500 annual report
and accompanying schedules, and the most recent summary plan descriptions.

 

(b)           Except as set forth on Schedule 3.9(b), all Benefit Plans are
fully funded and administered in accordance with Applicable Law, and comply in
form and in operation in all material respects with the requirements of
Applicable Law.

 

18

--------------------------------------------------------------------------------


 

(c)           Each Benefit Plan has been maintained, funded and administered in
accordance with the terms of such Benefit Plan and complies in form and in
operation in all material respects with the requirements of Applicable Law,
including ERISA and the IRC.

 

(d)           All contributions (including employer contributions and employee
salary reduction contributions) that are due have been made to each Benefit Plan
that is an “employee pension benefit plan” (within the meaning of Section 3(2)
of ERISA). All premiums or other payments that are due have been paid with
respect to each such Benefit Plan that is an “employee welfare benefit plan”
(within the meaning of Section 3(1) of ERISA).

 

(e)           Each Benefit Plan that is intended to meet the requirements of a
“qualified plan” under Section 401(a) of the IRC has received a determination
letter from the IRS to the effect that it meets the requirements of Section
401(a) of the IRC.

 

(f)            Neither the Companies or any of their predecessors has ever
contributed to, contributes to, has ever been required to contribute to, or
otherwise participated in or maintains sponsors or in any way, directly or
indirectly, has any liability with respect to any plan subject to Section 412 of
the IRC, Section 302 of ERISA or Title IV of ERISA, including, without
limitation, any employee pension benefit plan that is a “defined benefit plan”
(as defined in ERISA §3(35), any “multiemployer plan” (within the meaning of
Sections 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the IRC) or any
single employer pension plan (within the meaning of Section 4001(a)(15) of
ERISA) which is subject to Sections 4063, 4064 or 4069 of ERISA.

 

(g)           No non-exempt “prohibited transaction,” within the meaning of
Section 4975 of the IRC and Section 406 of ERISA, has occurred or is reasonably
expected to occur with respect to the Employee Benefit Plans.

 

(h)           No Benefit Plan is under, and neither Sellers nor the Companies
have received any notice of, an audit or investigation by the IRS, Department of
Labor or any other Governmental Body and no such completed audit, if any, has
resulted in the imposition of any tax or penalty.

 

(i)            The Companies have no unfunded liabilities pursuant to any
Benefit Plan that is not intended to be qualified under Section 401(a) of the
IRC and is an employee pension benefit plan within the meaning of Section 3(2)
of ERISA, a nonqualified deferred compensation plan or an excess benefit plan.
Schedule 3.9(i) of the Disclosure Schedule sets forth a true, correct and
complete list of each Benefit Plan which is a nonqualified deferred compensation
plan. Each such nonqualified compensation plan, whether deferred or otherwise,
is not subject to IRC 409A.

 

(j)            The consummation of the contemplated transactions alone, or in
combination with a termination of any employee, officer, director, or other
service provider or shareholder of the Companies (whether current, former or
retired): (i) will not give rise to any liability under any Benefit Plan,
including, without limitation, liability for severance pay, unemployment
compensation, termination pay or withdrawal liability, or accelerate the time of
payment or vesting or increase the amount of compensation or benefits due to any
employee, officer, director, other service provider or shareholder of the
Companies (whether current, former or retired) or their beneficiaries; and (ii)
will not cause any Benefit Plan or contract of insurance or

 

19

--------------------------------------------------------------------------------


 

other ancillary agreement to become void or voidable or cause any increase in
cost, other than cost increases or decreases attributable to annual renewal. No
amount that can be received (whether in cash or property or the vesting of
property), as a result of the consummation of the contemplated transactions, by
any employee, shareholder or other service provider of the Companies who is a
“disqualified individual” (as such term is defined in Treas. Reg. §1.280G–1)
under any Benefit Plan or otherwise can be characterized as an “excess parachute
payment” (as defined in Sections 280G(b)(1) and 280G(b)(5) of the IRC).

 

(k)           Any individual who performs services for the Companies and who is
not treated as an employee for federal income tax purposes by the Companies is
not an employee under applicable law or for any purpose including, without
limitation, for tax withholding purposes or employee Benefit Plan purposes.

 

(l)            WARN Compliance. The Companies have complied in all respects with
the Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq.,
and its corresponding regulations, and Tennessee Code Annotated § 50-1-601 et
seq., and its corresponding regulations, in each case in effect as of the date
hereof, providing for notification to employees affected by closing, relocation,
sale of business, mass layoff or similar event (collectively, the “WARN Acts”)
on account of closings, relocations, sales of businesses, mass layoffs or
similar events occurring prior to the Closing and all related notices, payments,
fines or assessments due to any Governmental Body pursuant to such WARN Acts.

 

3.10.       Guarantees. Except as set forth in Schedule 3.10, (i) none of the
obligations of the Companies are guaranteed by, or subject to a similar
contingent Liability to, any Person, and (ii)  the Companies have not
guaranteed, or otherwise become contingently liable for, any Liability of any
Person.

 

3.11.       Financial Statements.

 

(a)           Sellers have caused the Companies to furnish true and correct
copies of SSI’s financial statements audited by the independent accounting firm
of Crowe Chizek & Co., LLC and UCA’s internally-prepared financial statements
(not prepared or reviewed by the Companies’ accountants) identified in
Schedule 3.11 hereto to Purchaser. All of said financial statements, including
any notes thereto, fairly present the consolidated financial position and
condition of the Companies as of the date thereof and the results of its
operations for the periods covered in accordance with GAAP applied by the
Companies on a consistent basis throughout the periods covered thereby and on a
basis consistent with that of prior years and periods. Except for Liabilities
(i) reflected or reserved against in the balance sheet of SSI as of April 30,
2007 or the balance sheet of UCA as of December 31, 2006, as the case may be
(the “Balance Sheet Dates”) or in the notes thereto (the “Balance Sheets”), (ii)
incurred in the Ordinary Course of Business since the respective Balance Sheet
Dates (none of which resulted from, arose out of, is related to, or was caused
by any breach of Contract), and/or (iii) set forth in Schedule 3.11 hereto
(collectively the “Permitted Liabilities”), the Companies do not have any
Liabilities.

 

(b)           As of their respective Balance Sheet Dates, and except as set
forth in Schedule 3.11 hereto, the Companies have no material Liabilities or
obligations secured or

 

20

--------------------------------------------------------------------------------


 

unsecured (whether accrued, absolute, contingent) of which, under GAAP, should
have been, but which were not reflected or reserved against in the Balance
Sheets.

 

(c)           Since their respective Balance Sheet Dates, the Companies have not
incurred any Liabilities or obligations not included in the Permitted
Liabilities.

 

(d)           Except as set forth in Schedule 3.11(d) hereto the prepaid
expenses on the Balance Sheets have been incurred solely for the benefit of the
Companies and the Companies will retain the benefits of such prepaid expenses
after the Closing Date.

 

(e)           Except as set forth in Schedule 3.11(e) hereto the inventories of
the Companies (including, without limitation, raw materials, supplies,
manufactured and processed parts, containers, work in process and finished
goods) are not obsolete, damaged, or defective, and consist of items which are
usable or salable in the Ordinary Course of Business, and, if salable, are
salable at values no less than the book value amounts, subject only to the
reserve for inventory write-down set forth on the face of the Balance Sheets in
accordance with past custom and practice of the Companies, provided such customs
and practices were consistent with GAAP.

 

3.12.       Absence of Certain Developments. Except for the transactions
contemplated by this Agreement or as otherwise set forth on Schedule 3.12
hereto, since the respective Balance Sheet Dates, (i) there has not been any
development or combination of developments affecting the Companies which, to
Sellers’ Knowledge, has had, or is likely to have, a Material Adverse Effect,
and (ii) the Companies have conducted the Business in the Ordinary Course of
Business and (iii) since their respective Balance Sheet Dates there has not
been:

 

(a)           a change in the Companies’ authorized or issued capital; grant of
any stock option or right to purchase shares of capital stock or other
securities of the Companies; issuance of any security convertible into such
capital stock or other securities; grant of any registration rights; purchase,
redemption, retirement, or other acquisition by the Companies of any shares of
any such capital stock or other securities; or declaration or payment of any
dividend or other distribution or payment in respect of shares of capital stock
or other securities;

 

(b)           payment or increase by the Companies of any bonuses, salaries, or
other compensation to any stockholder, member, partner, director, limited
liability company manager, officer, or employee, except payments or increases
granted or agreed to be made in the Ordinary Course of Business consistent with
past practices;

 

(c)           adoption of, or increase in the payments to or benefits under, any
profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other employee Benefit Plan for or with any employees of the
Companies;

 

(d)           loss of the employment, services or benefits of any officers or
management level employees, excepting the resignation of the Companies’ current
board of directors;

 

21

--------------------------------------------------------------------------------


 

(e)           a loan to, or entering into any other transaction with, any of the
directors, officers, and employees of the Companies except in the Ordinary
Course of Business consistent with past practice;

 

(f)            damage to, destruction or other loss of, condemnation, taking or
other proceeding against, any asset or property of the Companies, whether or not
covered by insurance;

 

(g)           incurrence of any indebtedness or other liability (whether known
or unknown, absolute, accrued, fixed, contingent, liquidated, unliquidated or
otherwise, and whether due or to become due), except for liabilities included in
the Permitted Liabilities;

 

(h)           disposal of, abandonment or permitted lapse of any rights to the
use of any Intellectual Property, or disposal of or disclosure, or permitted
disclosure (except as necessary in the conduct of its business), to any Person
other than representatives of Purchaser, any trade secret, formula, or similar
information not theretofore a matter of public knowledge;

 

(i)            cancellation of any debts or waiver of any claims or rights other
than in the Ordinary Course of Business consistent with past practice;

 

(j)            payment, discharge or satisfaction of any claim, Liability or
obligation other than the payment, discharge or satisfaction of claims,
Liabilities and obligations incurred in the Ordinary Course of Business and
consistent with past practice;

 

(k)           (i) prepayment of any obligation having a fixed maturity of more
than ninety (90) days from the date such obligation was issued or incurred, or
(ii) failure to pay when due, any account payable, or sought the extension of
the payment date of any account payable;

 

(l)            a writing off as uncollectible any notes or accounts receivable;

 

(m)          entry into, termination of, amendment of, or receipt of notice of
termination of any Contract or transaction involving a total commitment by or to
the Companies of at least $25,000;

 

(n)           a sale, lease, or other disposition of any asset or property of
the Companies (except the sale of inventory in the Ordinary Course of Business
consistent with past practice);

 

(o)           creation of an Encumbrance on any asset or property of the
Companies;

 

(p)           execution of any agreement that materially limits or restricts the
Companies from engaging or competing in any line of business or in any
geographic area or location;

 

22

--------------------------------------------------------------------------------


 

(q)           execution of any employment contract or collective bargaining
agreement, written or oral, or modified the terms of any existing employment
contract or agreement or adopted, amended, modified or terminated any Benefit
Plan;

 

(r)            any change or amendment in its articles of incorporation or
bylaws;

 

(s)           an issuance or sale of any securities; acquired, directly or
indirectly, by redemption or otherwise; or a grant or arrangement regarding any
options, warrants, calls or commitments of any kind with respect thereto;

 

(t)            any capital expenditure exceeding $25,000;

 

(u)           any Liabilities, except Liabilities included in the Permitted
Liabilities, to which the Companies have incurred or become subject to, or have
agreed to incur or become subject to,

 

(v)           a sale, assignment, transfer, conveyance, lease or other
disposition of any material assets or properties of the Companies, except in the
Ordinary Course of Business;

 

(w)          execution of any other material transaction, contract or commitment
outside of the Ordinary Course of Business, except with respect to the
transactions contemplated by this Agreement;

 

(x)            any work stoppage with respect to the Business or obtained
knowledge of any threatened or anticipated work stoppage;

 

(y)           any material damage or loss to its Business that would have a
Material Adverse Effect;

 

(z)            any change in its method of accounting;

 

(aa)         any Proceedings instituted or settled; or

 

(bb)         either directly or indirectly, a performance, or failure to
perform, any act which would result in the creation or imposition of any
Encumbrance on any of the properties or assets of the Companies, or otherwise
adversely affect the marketability of the Companies’  title to any of its
properties or assets, outside of the Ordinary Course of Business.

 

3.13.       Intellectual Property. Schedule 3.13 hereto contains a list and
description of all Intellectual Property owned or licensed by the Companies or
used by the Companies in the operation of the Business. Except as set forth in
Schedule 3.13, the Companies have all rights necessary to use such Intellectual
Property, and Sellers has no Knowledge of any asserted or Threatened claim to
the effect that the operation of the Business (or the possession or use in the
Business of any of the Intellectual Property listed and set forth in
Schedule 3.13 hereto) infringes the Intellectual Property rights of any other
Person or that such Intellectual Property rights have been terminated. Except as
set forth in Schedule 3.13, Sellers has no Knowledge of any claim

 

23

--------------------------------------------------------------------------------


 

that any of the Intellectual Property set forth in Schedule 3.13 is invalid;
and, except as set forth in Schedule 3.13 hereto, the Companies are not
obligated under any Contract or otherwise to pay royalties, fees or other
payments with respect to any of the Intellectual Property listed and set forth
in Schedule 3.13 hereto. Except as set forth in Schedule 3.13, the consummation
of the transactions contemplated by this Agreement will not adversely affect the
use by the Companies of any of the Intellectual Property set forth in
Schedule 3.13 hereto.

 

3.14.       Compliance with Laws. Except as disclosed on Schedule 3.14, the
Business (i) has been operated and the Companies, are in compliance in all
material respects with the requirements of Applicable Laws to which the Business
is subject, and (ii) the Companies have not received any notice of, and Sellers
have no knowledge of, any violation of any Applicable Laws respecting the
Companies. The Companies have obtained and complied, in all material respects,
with all Permits set forth in Schedule 3.30 and other approvals necessary to
conduct the Business and be in compliance with Applicable Laws, including, but
not limited to, all permits and other approvals required to treat, transport,
store, dispose of and otherwise handle Hazardous Materials.

 

3.15.       Contracts. Except for Benefit Plans which are set forth on
Schedule 3.9, Schedule 3.15 contains a complete and accurate list of all
material Contracts to which either of the Companies is a party or is bound, and
the Companies have delivered to Purchaser true, correct and complete copies of
all such material Contracts including:

 

(a)           each Contract that involves performance of services or delivery of
goods or materials by the Companies of an amount or value in excess of $25,000
after the Closing Date;

 

(b)           each Contract that involves performance of services or delivery of
goods or materials to the Companies of an amount or value in excess of $25,000
after the Closing Date;

 

(c)           each Contract that involves expenditures or receipts of the
Companies in excess of $25,000;

 

(d)           each lease, rental or occupancy agreement, license, installment
and conditional sale agreement, and other material Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than $25,000 and with terms of less than one (1)
year);

 

(e)           each Contract containing covenants that purport to restrict the
business activity of the Companies or limit the freedom of the Companies to
engage in any line of business or to compete with any Person;

 

(f)            each partnership or joint venture agreement between the Companies
and a third party whether or not a separate legal entity is created thereby;

 

24

--------------------------------------------------------------------------------


 

(g)           each Contract with an employee, independent contractor or
subcontractor of the Companies, including contracts for employment, severance,
consulting, deferred compensation or benefit plans or agreements.

 

(h)           each collective bargaining agreement or union agreement, with
respect to employees of the Companies;

 

(i)            each bonus, profit sharing, retirement or other form of deferred
compensation plan of the Companies;

 

(j)            each equity purchase, option or similar plan;

 

(k)           each Contract pertaining to any Intellectual Property (other than
off-the-shelf software);

 

(l)            each Contract pursuant to which the Companies have guaranteed any
obligations of other Persons or made any agreements to acquire or guarantee any
obligations of or indemnify or hold harmless other Persons;

 

(m)          each Contract relating to the lease or similar arrangement of any
machinery, equipment, motor vehicles, furniture, fixture or similar property of
an amount or value in excess of $25,000 and;

 

(n)           each Contract to which any Governmental Body is a party;

 

(o)           each Contract relating to the sale or other disposition of any of
assets or property or other rights of the Companies, other than with respect to
obsolete equipment;

 

(p)           each Contract that obligates the Companies to repair, replace,
accept the return of or make any refund in respect of any service performed by
the Companies;

 

(q)           each Contract pursuant to which the Companies are obligated to
make payments, contingent or otherwise, on account of or arising out of prior
acquisitions or sales of businesses, assets or stock of other Persons;

 

(r)            each Contract which provides for contingent payments or
earn-outs;

 

(s)           each Contract which provides for termination, acceleration or
other similar rights with respect to any direct or indirect change of control of
the Companies;

 

(t)            each Contract with a related person;

 

(u)           each Contract that involves any outstanding loan or advance to any
Person; and

 

(v)           each other Contract not made in the Ordinary Course of Business of
the Companies.

 

25

--------------------------------------------------------------------------------


 

3.16.       Contracts; Compliance.

 

(a)           Except as set forth in Schedule 3.16(a) hereto, the Companies are
not in breach or default, and to Sellers’ Knowledge, no Person has Threatened to
assert any claim that the Companies are in breach or default, under any Contract
(whether written or oral) to which the Companies are a party or by which the
Companies or any of their assets or properties are bound and, to Sellers’
Knowledge there exists no event or condition which (whether with or without
notice, lapse of time, or both) would constitute a default thereunder, give rise
to a right to accelerate, modify or terminate any provision thereof or give rise
to any Encumbrance on its property or assets or a right to any additional or
guaranteed payments; and to Sellers’ Knowledge, no other party to any such
Contract is in breach or default thereof.

 

(b)           Each Contract listed on Schedule 3.15 is valid and in full force
and effect and constitutes a legal, valid and binding obligation of the
Companies and, to Sellers’ Knowledge, the other parties thereto, enforceable in
accordance with its terms, and except as set forth in Schedule 3.16(b) hereto,
will not cease to be valid and in full force and effect after the Closing Date;
accurate and complete copies thereof, together with all amendments thereto, have
been heretofore delivered to Purchaser.

 

(c)           Sellers have provided to Purchaser a form of vendor agreement
denominated a “Purchasing Agreement” by HealthTrust Purchasing Group, the
parties to which are intended to be HealthTrust Purchasing Group, L.P. and a
vendor of products and services as described therein (the “HealthTrust
Agreement”). The form of HealthTrust Agreement provided to Purchaser is
unexecuted and incomplete with respect to terms. In addition, Sellers have
provided to Purchaser executed copies of the following amendments:  (i)
“Amendment to Purchasing Agreement, Agreement Number: 000293”, effective January
1, 2004; (ii) “Amendment to Purchasing Agreement, Agreement Number: 293”
effective June 1, 2004; and (iii) “Amendment to Purchasing Agreement, Agreement
No.: 293”, effective June 14, 2007 (collectively, the “Amendments”).

 

Sellers represent that for the period of time from January 1, 2004 through
August 31, 2007, SSI has been party to an agreement substantially similar in
form to the HealthTrust Agreement, as amended by the Amendments, and that such
agreement is currently in full force and effect on the date hereof. To the
extent the HealthTrust Agreement sets forth terms and conditions governing the
relationship between HealthTrust Purchasing Group, L.P. and its vendor, except
to the extent such terms and conditions are modified by the Amendments, Sellers
represent that those terms and conditions govern the agreement in existence
between SSI and HealthTrust Purchasing Group, L.P.

 

3.17.       Real Estate. Neither of the Companies owns any real estate (the
“Owned Real Estate”). With respect to the Leased Real Estate:

 

(a)           Schedule 3.17(a) contains a listing and description (including the
parties, term, expiration date(s), address, and the general use description of
the leased premises) of each written or oral lease regarding any real estate
that either of the Companies leases or subleases from third parties (the “Leased
Real Estate”) (the leases of Leased Real Estate described in Schedule 3.17(a)
are collectively, the “Leases”);

 

26

--------------------------------------------------------------------------------


 

(b)           Except as set forth in Schedule 3.17(b) hereto, there are no
deferred property Taxes or assessments with respect to the Leased Real Estate
which will become due and payable as a result of the consummation of the
transaction contemplated hereby;

 

(c)           Except as set forth in Schedule 3.17(c) hereto, to Sellers’
Knowledge the improvements located on each parcel of Leased Real Estate and the
present uses thereof by the Companies do not infringe upon the rights of any
other Person;

 

(d)           Except as set forth in Schedule 3.17(d) hereto, to Sellers’
Knowledge no buildings, fences, driveways or other structures of any adjoining
owner encroach, in any material respect which interferes with the operation of
the Business, upon any part of the Leased Real Estate; and

 

(e)           The Companies are not in default in the performance of any
material obligation under the Leases, and, to Sellers’ Knowledge, none of the
other parties to the Leases is in default in performance of their material
obligations thereunder, the Leases are in full force and effect, and the
Companies have not assigned their rights under the Leases.

 

3.18.       Accounts Receivable.

 

(a)           Schedule 3.18(a) sets forth a list of aged accounts receivable
which is true, correct and complete as of the indicated date thereon.

 

(b)           Except as set forth in Schedule 3.18(b) hereto, all of the
accounts, notes and other receivables of the Companies represent sales actually
made in the Ordinary Course of Business consistent with past practice for goods
or services delivered or rendered in bona fide arm’s-length transactions,
constitute only valid, undisputed claims, have not been extended or rolled over
in order to make them current and collectible at their recorded amounts net of
reserves for non-collectibility reflected on the financial statements in
accordance with GAAP. Except as set forth in Schedule 3.18(b), no such account,
note or other receivable has been assigned or pledged to any Person or is
subject to counterclaims or setoffs or any other defenses.

 

3.19.       Books and Records; Bank Accounts. All of the books of account and
other financial and corporate records of the Companies (including minute books
and stock records) have been made available to Purchaser and its representatives
(or will be so made available prior to the Closing Date). Such books of account
and records are current and complete in all material respects. All such books
and records are consistent with the financial statements set forth in
Schedule 3.11 hereto. All such books and records are kept in a proper order and
in the possession of the Companies.

 

3.20.       Employees.

 

(a)           Schedule 3.20(a) sets forth a complete and accurate list of all
the employees of SSI and UCA as of the date hereof (the “Employees”), together
with the following information for each such Employee: name, position held,
current salary, and bonus entitlement/arrangement.

 

27

--------------------------------------------------------------------------------


 

(b)           None of the Employees has informed SSI or UCA that he/she intends
to terminate employment with the Companies. Schedule 3.20(b) sets forth a
description of any written Contract, other than the Benefit Plans set forth in
Schedule 3.9 hereto, with respect to the conditions of employment of any of the
Employees. Except as set forth in Schedule 3.20(b), all Employees are employed
on an “at-will” basis.

 

(c)           None of the Employees are working based upon a non-resident visa
and the Companies have complied with its obligations under the Immigration
Reform Control Act.

 

3.21.       Investments. Except as disclosed in Schedule 3.21 hereto, the
Companies do not own any shares of stock or other securities or equity or debt
interests, directly or indirectly, in any other Person. Except as disclosed or
otherwise described in this Agreement or as set forth in Schedule 3.21 hereto,
the Companies are not subject to any obligation or requirement to provide funds
to, or invest in, any such Person.

 

3.22.       Insurance.

 

(a)           The Companies have delivered to Purchaser:

 

(i)            true and complete copies of all policies of insurance to which
the Companies are a party or under which the Companies or any officer or
director of the Companies have been covered at any time within the three (3)
years preceding the date of this Agreement; and

 

(ii)           true and complete copies of all pending applications for policies
of insurance;

 

(b)           Schedule 3.22(b) contains a true and complete list and/or
description of:

 

(i)            any self-insurance arrangement by or affecting the Companies
including any reserves established thereunder;

 

(ii)           all insurance policies (including, but not limited to, liability,
property and casualty, workers compensation, directors and officers liability,
surety bonds, key man or corporate owned life insurance, vehicular and other
insurance policies and contracts) covering the Companies or otherwise held by or
on behalf of it, or any aspect of its assets or business, indicating the type of
coverage, name of insured, the insurer, the amount of coverage, the deductibles,
the premium, the expiration date, and other material terms thereof and the
aggregate amounts paid thereunder; and

 

(iii)          all obligations of the Companies to third parties with respect to
insurance (including such obligations under leases and service agreements) and
identifies the policy under which such coverage is provided.

 

(c)           Except as set forth on Schedule 3.22(c), to Sellers’ Knowledge,
there are no pending claims under any of the foregoing insurance policies or
Contracts described on Schedule 3.22(b). To Sellers’ Knowledge there is no
reason why any of such insurance policies or Contracts will be terminated,
suspended, modified or amended, or not renewed (other than life

 

28

--------------------------------------------------------------------------------


 

insurance policies insuring the lives of Sellers that will be terminated or
transferred to Sellers on or before the Closing Date) on substantially identical
terms (including, without limitation, premium costs), or will require alteration
of any equipment or any improvements to any Leased Real Estate, or the purchase
of additional equipment, or the modification of any of the methods of doing
business. Neither the Companies nor, to Sellers’ Knowledge, any third party to
such insurance policy or Contract is in default with respect thereto, nor to
Sellers’ Knowledge does any condition exist that with notice or lapse of time or
both would constitute such a default by any party thereunder. The Companies have
not failed to give any notice or present any claim under any such insurance
policy or Contract in due or timely fashion or as required thereby in a manner
which will jeopardize full recovery thereunder. All such insurance policies or
Contracts provide coverage in amounts and upon terms that are reasonable and
adequate for Persons having similar businesses, operation, assets and
properties. Complete and accurate copies of all such policies, Contracts and
related documentation have previously been delivered to Purchaser.

 

(d)           Sellers and the Companies, as applicable, have individually or
jointly maintained, and will continue to maintain until the Closing Date, the
insurance set forth in Schedule 3.22(b) that covers the tangible real and
personal property and assets of the Companies, whether owned or leased, against
loss or damage by fire or other casualty. The Companies also carry product
liability insurance. All such insurance is in full force on the date of this
Agreement and is carried with insurers licensed in the states affected by such
policies.

 

(e)           The Companies are presently insured and will continue to be
insured through Closing for general liability and worker’s compensation risks
through a third party insurance company, which insurance covers claims made
against the Companies.

 

(f)            The Companies have promptly and adequately notified the insurance
carriers of any and all claims known with respect to the operations, products or
services of the Companies for which the Companies are insured and no insurance
carrier has denied coverage or reserved its rights with respect to such claims.
The Companies have not been refused any insurance coverage by any insurance
carrier to which they, individually or collectively, have applied for insurance
during the past three (3) years.

 

3.23.       Brokers. The Companies have not otherwise employed or engaged any
broker, finder, agent, banker or third party, nor has it otherwise dealt with
anyone purporting to act in the capacity of a finder or broker in connection
with the transactions contemplated hereby. No commissions, finder’s fees or like
charges have been or will be incurred by the Companies in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby. Any such commissions, finders’ fees or like charges shall
be directly chargeable to and will be paid by Sellers as contemplated by the
terms of this Agreement.

 

3.24.       Environmental Matters. Except as may be set forth in Schedule 3.24
and as set forth in the information contained in any site surveys and the
environmental reports listed in Schedule 3.24, copies of which have been
provided to Purchaser, and except as would not have a Material Adverse Effect:
(i) the Companies have transported, stored, and/or disposed of Hazardous
Materials handled by the Companies in a manner that is reasonably necessary for
the conduct of the Business and in material compliance with Environmental Laws,
(ii) to Sellers’

 

29

--------------------------------------------------------------------------------


 

Knowledge, the Leased Real Estate, during its use by the Companies have not been
used, as a landfill, dump or other disposal, storage, transfer, treating or
handling area for any Hazardous Materials, except for such storage or handling
of Hazardous Materials as is reasonably necessary for the conduct of the
Business and in material compliance with Environmental Laws, (iii) to Sellers’
Knowledge, no asbestos, lead paint, radio active materials, polychlorinated
biphenyls, or urea formaldehyde has been placed, stored, located, or disposed on
the Leased Real Estate, (iv) the Companies have not agreed to assume and, to
Sellers’ Knowledge, have not assumed by operation of law, any environmental
Liability of any other Person, including, but not limited to, environmental
Liabilities under CERCLA or SARA, and (v) the Companies have obtained and
complied in all material respects with, and is in material compliance with, all
Environmental Permits necessary or required for the operation of the Business,
said Environmental Permits are in full force and effect, and to Sellers’
Knowledge there are no Proceedings pending or Threatened to revoke or limit any
thereof. Except as may be set forth in Schedule 3.24 hereto, the Leased Real
Estate is not listed on the National Priorities List, the Comprehensive
Environmental Response Compensation and Liability Information System, the
Resource Conservation and Recovery Information System or any other governmental
list of potentially contaminated properties.

 

3.25.       Debt. Schedule 3.25 is a true, correct and complete list of all
mortgages, indentures, notes, guarantees and other obligations for or relating
to borrowed money, or purchase money debt (including conditional sales
contracts, capital leases and all letters of credit whether or not such letters
of credit have been drawn against) for which the Companies are primarily or
secondarily obligated.

 

3.26.       Customers and Suppliers.

 

(a)           Schedule 3.26(a) contains a true and complete list of the fifteen
(15) largest customers of both SSI and UCA in order of dollar volume of services
provided during its last full fiscal year showing the total services provided in
dollar volume to each such customer during such period.

 

(b)           Schedule 3.26(b) contains a true and complete list of the fifteen
(15) largest suppliers of both SSI and UCA in order of dollar volume of
purchases during its last full fiscal year showing the total of purchases in
dollars to each such supplier during such period.

 

(c)           Except as set forth on Schedule 3.26(c):

 

(i)            There has not been any Material Adverse Change and, to Sellers’
Knowledge, there are no facts which can reasonably be expected to indicate that
any Material Adverse Change will occur in the business relationship of the
Companies with any customer or supplier listed on Schedule 3.26(a) or
Schedule 3.26(b).

 

(ii)           The Companies are not engaged in any material disputes with any
customers or suppliers listed or to be listed on Schedules 3.26(a) or 3.26(b)
and to Sellers’ Knowledge no such customer or supplier intends to discontinue or
adversely modify its relationship with the Companies after the Closing Date. In
addition, to Sellers’ Knowledge, no customer listed or to be listed on Schedule
3.26(a) of the

 

30

--------------------------------------------------------------------------------


 

Disclosure Schedule has Threatened to discontinue or adversely modify its
relationship with the Companies after the Closing Date. During the two-year
period prior to the date hereof the Companies have not granted any rebate to any
customer listed or to be listed on Schedule 3.26(a) of the Disclosure Schedule
other than in the Ordinary Course of Business consistent with past practice.

 

3.27.       Sellers Loans. Except as set forth in Schedule 3.27, there are no
loans, advances or other obligations for borrowed money owing by the Companies
to Sellers.

 

3.28.       Adequacy of Properties. The Companies own, lease or otherwise have
adequate rights to use the tangible and intangible personal property necessary
for the conduct of their Business in the manner in which such Business is
presently being conducted with no material conflict with or infringement on the
rights of others such that the absence of such ownership or rights could not
reasonably be expected to have a Material Adverse Effect.

 

3.29.       Related Party Transactions. Except as disclosed in Schedule 3.29
hereto, no Person who is an officer, director or shareholder in the Companies,
or a member of any such officer’s, director’s or shareholder’s immediate family,
has, directly or indirectly:  (a) any financial interest in any Contract with
the Companies, except as an owner of the Companies or for compensation for
services as an officer, employee or director of the Companies; (b) any interest
in any real or personal property used in the Companies’ business, except for the
normal rights of a shareholder; or (c) any interest in (i) any Person which
purchases from or sells, licenses or furnishes to the Companies any goods,
property, technology or intellectual or other property rights or services or
(ii) any third-party Contract to which the Companies are a party or by which the
Companies are bound. There are no loans, advances or other obligations for
borrowed money (i) from Sellers, on the one hand, to the Companies, on the other
hand, or (ii) from the Companies, on the one hand, to Sellers, on the other hand
that will not be paid or otherwise satisfied or discharged on or before the
Closing Date.

 

3.30.       Permits. Schedule 3.30 contains a complete listing and summary
description of all Permits held by the Companies. Except as set forth on
Schedule 3.30, the Companies hold all of the Permits that are necessary or
appropriate to own and operate its Business as presently conducted, including,
without limitation, all Permits required under any Applicable Laws and each such
Permit is, and after the Closing shall be, in full force and effect. The
Companies are in compliance with the terms and conditions of the Permits set
forth on Schedule 3.30, and the Companies have not received any notices that the
Companies are in violation of any of the terms or conditions of such Permits.
There are no proceedings pending or, to Sellers’ Knowledge, Threatened which may
result in the revocation, cancellation, suspension or modification of the
Permits set forth on Schedule 3.30, and Sellers do not have any Knowledge of any
basis therefore; and the consummation of the contemplated transactions hereby
will not result in any such revocation, cancellation, suspension or modification
nor require the Companies, or Purchaser to make any filing or take any action in
order to maintain the validity of any item listed on Schedule 3.30.

 

3.31.       Warranty and Product Liability Claims. Except as disclosed on
Schedule 3.31:  (i) the Companies have not made any express warranties and
guaranties with respect to any products manufactured or sold or services
rendered in the operation of the

 

31

--------------------------------------------------------------------------------


 

Business, and (ii) no claims have been asserted during the past three (3) years
that any product of the Companies was defective or caused any injury or harm to
any person or property, including all such claims relating to returns, express
or implied warranty violations, failure to warn or similar matters.

 

3.32.       Defective Products. Except as disclosed on Schedule 3.32, and other
than returns in the Ordinary Course of Business, the Companies have not
manufactured or sold any products which were at the time they were manufactured
or sold, faulty or defective or did not comply with warranties or
representations expressly made or implied by or on behalf of the Companies.

 

3.33.       Absence of Undisclosed Liabilities. The Companies do not have any
liabilities, losses or obligations of any nature (whether absolute, known or
unknown, accrued, fixed, contingent, liquidated, unliquidated, due or to become
due, or otherwise), except for (i) Liabilities included or reflected in the
Companies’ financial statements and adequately reserved against therein in
accordance with GAAP consistently applied, (ii) Liabilities or performance
obligations arising subsequent to the date of the respective Balance Sheets in
the Ordinary Course of Business (and not as a result of a breach or default by
the Companies) out of or under agreements, Contracts, leases, arrangements or
commitments to which the Companies are a party or (iii) otherwise included in
the Permitted Liabilities.

 

3.34.       Closing Date. All of the representations and warranties of Sellers
contained in this Article 3 and elsewhere in this Agreement and all information
delivered in any Schedule or in any certificate delivered by Sellers to
Purchaser are true and correct on the Closing Date.

 

3.35.       Health Regulations.

 

(a)           The Companies have, at all times, acted in compliance with the
requirements of the Health Insurance Portability and Accountability Act of 1996
(“HIPAA”), including, without implied limitation, all business associate
agreements, trading partner agreements and/or other HIPAA-related agreements to
which it is a party relating to its obligations to protect the confidentiality
and/or security of patient-related information in its possession or under its
control.

 

(b)           The Companies have, at all times, acted in compliance with the
requirements of all Applicable Laws relating to its obligation to retain and
provide access to certain information and documentation to the Secretary of the
Department of Health and Human Services and the Comptroller General of the
Unites States.

 

(c)           To Sellers’ Knowledge, neither of the Companies nor any of their
employees/agents/vendors/contractors/suppliers is now or has ever been excluded,
debarred, suspended or otherwise declared ineligible to participate in any
federal health care programs or federal procurement or non-procurement programs;
neither it nor any of its employees/agents/vendors/contractors/suppliers has
ever been convicted of a criminal offense relating to the provision of federal
healthcare items or services; neither it nor any of its
employees/agents/vendors/contractors/suppliers is now under investigation which
may result in being excluded from participation in any federal health care
programs; and, it is not aware of any

 

32

--------------------------------------------------------------------------------


 

other circumstances which may result in it and/or any of its
employees/agents/vendors/ contractors/suppliers being excluded from
participation in any federal health care programs.

 

(d)           The Companies have, at all times, acted in compliance with all
requirements of the federal fraud and abuse laws, rules and regulations,
including, without implied limitation, the federal Stark Law (found at 42 USC
1395nn) and the federal Anti-Kickback Statute (found at 42 U.S.C. 1320a).

 

(e)           The Companies have, at all times, acted in compliance with all
applicable state fraud and abuse laws, rules and regulations, including, without
implied limitation, any such laws, rules and regulations relating to payments
made by/to it to/from third parties and/or discounts offered by it to third
parties in connection with items or services that may be paid for, in whole or
in part, by any federal or state health care program.

 

3.36.       Additional Contract Representations.

 

(a)           Sellers represent and warrant that the “group purchasing
organization” contracts identified and listed on its website as of the 29th day
of August, 2007 are not separate contracts to which it is a party and instead
are organizations to whom it sells products pursuant to its agreement with the
HealthTrust Purchasing Group.

 

(b)           Sellers represent and warrant that the Companies are not a party
to any Amendment #2 to the Baptist Memorial Healthcare Agreement.

 

(c)           Sellers represent and warrant that the Companies are not a party
to any business associate agreement, trading partner agreement and/or other
HIPAA-related agreement except as disclosed and identified in Schedule 3.15.

 

(d)           Sellers represent and warrant that the Companies are not a party
to any medical director, consulting, advisory, clinical study or similar
agreement with any physician, group practice, health care provider or health
care facility except as disclosed and identified in Schedule 3.15.

 

(e)           Sellers represent and warrant that it has, at all times, acted in
compliance with all requirements of the regulations issued by the Department of
Health and Human Services published at 42 CFR 1001 and which relate to the
Companies’ obligations to keep records of, report and disclose discounts,
rebates and other reductions to group purchasing organizations and buyers in
connection with items or services that may be paid for, in whole or in part, by
any federal or state health care program.

 

(f)            Sellers represent and warrant that it has, at all times, acted in
compliance with all applicable state fraud and abuse laws, rules and
regulations, including, without implied limitation, any such laws, rules and
regulations relating to payments made by/to it to/from third parties and/or
discounts, rebates or other price reductions offered by it to third parties in
connection with items or services that may be paid for, in whole or in part, by
any federal or state health care program.

 

33

--------------------------------------------------------------------------------


 

3.37.       Representations and Warranties. No representation or warranty by
Sellers included in this Agreement, to Sellers’ Knowledge, contains any untrue
statement of a material fact or omits any material fact necessary to make the
information contained herein not misleading.

 

3.38.       Assignability of Representations and Warranties. In the event
Purchaser sells or otherwise transfers SSI or UCA, or both to another entity
owned or controlled by Purchaser within the Companies’ current fiscal year each
of the warranties and representations in this Article 3 of this Agreement shall
be deemed, as applicable, to be assigned to such transferee.

 

ARTICLE 4

 

COVENANTS OF SELLERS

 

4.1.         Further Assurances. Sellers shall from time to time after the
Closing Date execute and deliver such additional instruments and documents, as
Purchaser may reasonably request. Without limiting the foregoing, Sellers
specifically agrees to take any and all actions necessary under applicable law
to ensure that the Companies have full use of and rights in the Intellectual
Property set forth on Schedule 3.13 following consummation of the transactions
contemplated by this Agreement. Sellers, but at Purchaser’s sole cost and
expense, also agrees to execute all papers and to give such testimony and to
perform such other acts as said Purchaser or affiliates may reasonably require
to enable it or them to procure any continuations, divisionals, reissues or
trademarks, in the United States of America and/or in any foreign country,
and/or to hold, enforce or convey said Intellectual Property.

 

4.2.         Non-Disclosure and Non-Competition. Each Seller will enter into a
five (5) year Non-Disclosure and Non-Competition Agreement to be executed and
delivered at Closing (“Non-Competition Agreement”).

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

As an inducement for Sellers to enter into this Agreement and to consummate the
transactions contemplated hereby, Purchaser represents and warrants to Sellers
that each and all of the following representations and warranties are true and
correct as of the date of this Agreement and at Closing. The Schedules shall be
arranged in paragraphs corresponding to the sections and subsections contained
in this Article 5.

 

5.1.         Organization. Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite power and authority, corporate and otherwise, to own, operate and
lease its properties and assets, to conduct its business as it is now being
conducted and to perform all of its obligations under this Agreement and the
Ancillary Documents.

 

5.2.         Due Authorization. The execution, delivery and performance of this
Agreement and the Ancillary Documents to be executed and delivered by Purchaser
pursuant to this Agreement, and the consummation of the transactions
contemplated hereby and thereby have

 

34

--------------------------------------------------------------------------------


 

been duly and validly authorized by all necessary corporate action on the part
of Purchaser. This Agreement constitutes the legal, valid, and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms. The Ancillary Documents have been, or will be on or before the Closing
Date, duly and validly executed and delivered by Purchaser and the obligations
of Purchaser thereunder are or will be, upon such execution and delivery, valid,
legally binding and enforceable against Purchaser in accordance with their
respective terms.

 

5.3.         No Breach. Purchaser has full power and authority, corporate and
otherwise, to purchase the Equity Interests being purchased hereunder and to
otherwise perform its obligations under this Agreement and the Ancillary
Documents to be executed and delivered by Purchaser pursuant hereto. The
execution and delivery of this Agreement and the Ancillary Documents to be
executed and delivered by Purchaser pursuant to this Agreement, and the
consummation of the transactions contemplated hereby and thereby will not: 
(i) violate any provision of the Certificate of Incorporation or Bylaws (or
comparable governing documents or instruments) of Purchaser, (ii) violate any
Applicable Laws or Injunction applicable to Purchaser, (iii) other than filings
and approvals required to comply with Applicable Laws, including applicable
requirements of any Governmental Body, all of which shall be filed or obtained
prior to the Closing Date, require any filing with, authorization, consent or
approval of, or the giving of any notice to, any Person, (iv) result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give another party any rights of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, license, franchise, lease or other
Contract to which Purchaser is a party, or by which it or any of its assets or
properties are bound.

 

5.4.         Investment Representations. Purchaser understands that the Equity
Interests have not been registered under the Securities Act of 1933, as amended,
or under the securities laws of any jurisdiction, by reason of reliance upon
certain exemptions. Purchaser understands and acknowledges that the Equity
Interests may not be sold publicly unless they are subsequently registered under
the Securities Act of 1933, as amended, or unless an exemption from such
registration is available.

 

5.5.         Brokers. Neither Purchaser nor its respective Affiliates has
employed or engaged any broker, finder, agent, banker or third party, nor have
they otherwise dealt with anyone purporting to act in the capacity of a finder
or broker in connection with the transactions contemplated hereby. Any such
commissions, finders’ fees or like charges so claimed shall be directly
chargeable to and will be paid by Purchaser, subject to Purchaser’s right to
contest any such claim.

 

ARTICLE 6

 

CONDITIONS PRECEDENT TO CLOSING

 

Purchaser’s and Sellers’ obligations to purchase and sell the Equity Interests
and to take the other actions required to be taken by the parties at the Closing
are subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived by Purchaser, in whole or in
part):

 

35

--------------------------------------------------------------------------------


 

6.1.                            Purchaser shall have received written consents,
in form and substance satisfactory to Purchaser, by which the contracting
parties to the contracts identified on Schedule 3.2(b) consent to the change of
ownership of the Companies and commit to the further performance of such
contracts in accordance with their terms.

 

6.2.                            The Sales Representation Agreement dated March
9, 2004, as identified in Schedule 3.15(e) shall either have been amended in a
manner acceptable to Purchaser or terminated pursuant to a written termination
in a form acceptable to Purchaser.

 

6.3.                            All of Sellers’ Representations and Warranties
in this Agreement must have been accurate in all material respects as of the
Closing Date as if made on the Closing Date.

 

6.4.                            Each of the Closing Deliveries set forth in
Section 2.5(b) must have been delivered.

 

6.5.                            Since the date of the Agreement, there must not
have been commenced or Threatened against Purchaser, or against any Affiliate of
Purchaser, any Proceeding involving any challenge to, or seeking Damages or
other relief in connection with the transactions.

 

6.6.                            If any of the conditions in Sections 6.1 through
6.5 are not satisfied or waived by October 15, 2007, this Agreement shall
terminate.

 

ARTICLE 7

 

INDEMNIFICATION

 

7.1.                            Survival of Indemnification Obligations.

 

(a)                                  Representations and Warranties of Sellers.
Except as noted in Section 7.1(b) below each of the representations and
warranties of Sellers contained in this Agreement and in any Ancillary Documents
delivered by or on behalf of Sellers pursuant to this Agreement and the
transactions contemplated hereby shall survive the Closing of the transactions
contemplated hereby for a period of two (2) years after the Closing Date, or
longer as expressly specified below (such period, the “Survival Period”).

 

(b)                                 Survival. The representations and warranties
in Sections 3.1 (Organization), 3.2 (Authority), and 3.3 (Capitalization) of
this Agreement shall have no expiration; and the representations and warranties
in Section 3.8 (Tax Matters) and 3.24 (Environmental) of this Agreement shall
survive until sixty (60) days after expiration of the applicable statute of
limitations.

 

(c)                                  Representations and Warranties of
Purchaser. Each of the representations and warranties of Purchaser contained in
this Agreement and in any Ancillary Documents delivered by or on behalf of
Purchaser pursuant to this Agreement and the transactions contemplated hereby
shall survive the Closing of the transactions contemplated hereby for a period
of two (2) years after the Closing Date, or longer as expressly specified in the
following sentence. The representations and warranties in Sections 5.1, 5.2, and
5.4 of this Agreement shall have no expiration.

 

36

--------------------------------------------------------------------------------


 

(d)                                 Covenants. All covenants of the parties will
survive until terminated in accordance with their respective terms.

 

(e)                                  Certain Identified Liabilities.
Notwithstanding the limitation on survival above, the indemnification
obligations set forth in subsections 7.2(c) through 7.2(n) herein shall survive
indefinitely.

 

(f)                                    Certain Definitions. The term “Damages”
means any and all damages (but excluding special, incidental, consequential or
punitive damages), losses, claims (including Taxes), expenses, costs, fines,
consultant, expert, attorney and professional fees, interest, and penalties, and
with respect to indemnification for breach of the representations and warranties
in Section 3.24 (Environmental Representations), “Damages” shall mean such
liabilities as referenced above arising out of or in connection with
investigation of site conditions or any cleanup, remedial, removal or
restoration work, or any diminution in value or natural resource damage caused
by: (i) the presence of Hazardous Materials or (ii) any violation of
Environmental Laws causing physical injury to persons or property. “Damages”
also shall include costs incurred arising from such claims, actions, suits,
demands, assessments, investigations, judgments, penalties, fines, awards,
arbitrations or other proceedings, together with reasonable attorneys’ fees and
expenses. The term “Purchaser Indemnitees” means Purchaser, Purchaser’s
successors and assigns. The term “Sellers Indemnitees” means Sellers and any
present or future heirs, personal representatives, successors and assigns of the
respective Sellers.

 

(g)                                 The right to indemnification or payment of
Damages will not be affected adversely by any investigation by any party or any
knowledge acquired at any time with respect to the accuracy or inaccuracy of or
compliance with, any representation, warranty, covenant, or obligation, except
for the Environmental Representations, unless any such investigation was the
result of a request or directive by a Governmental Body or was reasonably
required by a prospective purchaser or lender.

 

7.2.                            Indemnification by Sellers.

 

Sellers will indemnify and hold harmless Purchaser from and against any and all
Damages directly incurred, paid or accrued in connection with or resulting from
or and arising out of:

 

(a)                                  the breach or inaccuracy of any
representation or warranty of Sellers contained in this Agreement or any
Ancillary Document executed by Sellers pursuant hereto (or thereto) or in any
certificate delivered to Purchaser pursuant to Section 2.5 above;

 

(b)                                 the breach or violation of any covenant or
other obligation of Sellers under this Agreement or any Ancillary Document
executed by Sellers pursuant hereto (or thereto);

 

(c)                                  all Taxes not properly paid or accrued for
by the Companies as of the Closing Date;

 

37

--------------------------------------------------------------------------------


 

(d)                                 (i) the violation by the Sellers, the
Companies or their predecessors (which shall include any Person whose
liabilities, including, without limitation, liabilities arising under any
Environmental Laws, have or may have been retained or assumed by the Companies,
either contractually or by operation of law) of any Environmental Laws prior to
the Closing Date or (ii) the presence or Release of any Hazardous Materials on
any property prior to the Closing Date, including, without limitation, any
property owned, leased or operated by the Companies or their predecessors prior
to the Closing Date, in each case regardless of whether such violation of
Environmental Laws or presence or Release of Hazardous Materials is described or
referenced on Schedule 3.24 hereto;

 

(e)                                  all Damages arising from the matters
identified on Schedule 3.6 hereto (Legal Proceedings);

 

(f)                                    all Damages arising from the matters
identified on Schedule 3.7 hereto (Labor Matters);

 

(g)                                 all Damages relating to the items at
Schedule 3.8(c)(iv); 3.8(c)(v) and 3.8(c)(vi);

 

(h)                                 all Damages arising from the matters
identified on Schedule 3.14;

 

(i)                                     all Damages arising from the matter
identified on Schedule 3.9(b), including, without limitation, the costs of
corrective action and restructuring to comply with Applicable Laws post Closing;

 

(j)                                     all indemnification claims arising under
the contracts listed at 3.15(q);

 

(k)                                  all Damages arising from Seller’s failure
to fully disclose the terms and conditions of the agreement described in Section
3.16(c);

 

(l)                                     all Damages relating to termination of
the Sales Representation Agreement identified at Schedule 3.15(e).;

 

(m)                               all Damages arising from the letter dated
August 1, 2007 and set forth as part of  Schedule 3.12(q); and

 

 (n)                              all Damages arising from the early termination
of distribution agreements prior to the date of this Agreement.

 

Notwithstanding any other provision hereof, the maximum aggregate indemnity
obligations of the Sellers, collectively, shall in no event exceed the Purchase
Price under Section 2.2.

 

7.3.                            Escrow, Time Limits and Insurance.

 

(a)                                  Escrowed Funds. The initial source for
Purchaser’s claims shall be the Escrowed Funds. The amount of any Damages for
which Purchaser is entitled to be indemnified under Section 7.2 of this
Agreement shall be released from the Escrowed Funds pursuant to the terms

 

38

--------------------------------------------------------------------------------


 

of the Purchase Price Escrow Agreement; provided, however, that if the amount of
Damages for which Purchaser is entitled to be indemnified under Section 7.2
exceeds the amount then in the Escrowed Funds, Sellers shall be responsible for
all such excess amounts.

 

(b)                                 Time Limit for Claims against Sellers. No
claim for indemnification for matters identified in Section 7.2 may be asserted
or brought by Purchaser against Sellers after the applicable Survival Period has
expired; provided, however, that any such claim asserted by written notice prior
to expiration of the applicable Survival Period may be prosecuted until its
conclusion, which may be after the applicable Survival Period expires.

 

(c)                                  Insurance. Damages in respect of which
Sellers are required to indemnify the Purchaser Indemnitees under this Agreement
shall be (i) reduced by an amount equal to the insurance proceeds paid to or
realized by the Purchaser Indemnitees with respect to any claim giving rise to
Damages under this Agreement, and (ii) increased by an amount equal to the sum
of the reasonable out-of-pocket costs incurred by the Purchaser Indemnitees in
its pursuit of such insurance proceeds.

 

7.4.                            Indemnification by Purchaser. Purchaser shall
indemnify and hold harmless Sellers and any present or future heirs, personal
representatives, successors and assigns of the respective Sellers from, against
and in respect of any and all Damages incurred, paid or accrued in connection
with or resulting from or arising out of:

 

(a)                                  the breach or inaccuracy of any
representation or warranty of Purchaser contained in this Agreement or any
Ancillary Document to be executed and delivered by Purchaser pursuant hereto and
thereto or in any certificate delivered to Sellers pursuant to Section 2.5; and

 

(b)                                 the breach or violation of any covenant or
other obligation of Purchaser under this Agreement or any Ancillary Document
executed by Purchaser or its representatives pursuant hereto or thereto.

 

7.5.                            Procedure for Indemnification.

 

(a)                                  In the event a party intends to seek
indemnification pursuant to the provisions of Sections 7.2 or 7.4 hereof (the
“Indemnified Party”), the Indemnified Party shall promptly give notice hereunder
to the other party (the “Indemnifying Party”) of a claim and such other
information the Indemnified Party may have relating to the underlying basis for
the claim, or after obtaining written notice of any claim, investigation, or the
service of a summons or other initial or continuing legal or administrative
process or Proceeding in any action instituted against the Indemnified Party as
to which recovery or other action may be sought against the Indemnified Party
because of the indemnification provided for in Section 7.2 or 7.4 hereof, and,
if such indemnity shall arise from the claim of a third party, the Indemnified
Party shall permit the Indemnifying Party to assume the defense of any such
claim and any litigation resulting from such claim; provided, however, that the
Indemnified Party shall not be required to permit such an assumption of the
defense of any claim or Proceeding which, if not first paid, discharged or
otherwise complied with, would result in a material interruption or disruption
of the business of the Indemnified Party, or any material part thereof.
Notwithstanding the foregoing, the right to

 

39

--------------------------------------------------------------------------------


 

indemnification hereunder shall not be affected by any failure of the
Indemnified Party to give such notice (or by delay by the Indemnified Party in
giving such notice) unless, and then only to the extent that, the rights and
remedies of the Indemnifying Party shall have been prejudiced as a result of the
failure to give, or delay in giving, such notice. Failure by the Indemnifying
Party to notify the Indemnified Party of its election to defend any such claim
or action by a third party within thirty (30) days after written notice thereof
shall have been given to and acknowledged by the Indemnifying Party shall be
deemed a waiver by the Indemnifying Party of its right to defend such claim or
action.

 

(b)                                 If the Indemnifying Party assumes the
defense of such claim, investigation or Proceeding resulting therefrom, the
obligations of the Indemnifying Party hereunder as to such claim, investigation
or Proceeding shall include taking all steps necessary in the defense or
settlement of such claim, investigation or Proceeding and holding the
Indemnified Party harmless from and against any and all losses arising from, in
connection with or incident to any settlement approved by the Indemnifying Party
or any judgment entered in connection with such claim, investigation or
Proceeding, except where, and only to the extent that, the Indemnifying Party
has been prejudiced by the actions or omissions of the Indemnified Party. The
Indemnifying Party shall not, in the defense of such claim or any Proceeding
resulting therefrom, consent to entry of any judgment (other than a judgment of
dismissal on the merits without costs) except with the written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, delayed or
conditioned) or enter into any settlement (except with the written consent of
the Indemnified Party, which consent shall not be unreasonably withheld, delayed
or conditioned) unless (i) there is no finding or admission of any violation of
Applicable Law and no material effect on any claims that could reasonably be
expected to be made by or against the Indemnified Party, (ii) the sole relief
provided is monetary damages that are paid in full for losses, and (iii) the
settlement shall include the giving by the claimant or the plaintiff to the
Indemnified Party a release from all Liability in respect to such claim or
litigation. In the event the Indemnified Party unreasonably withholds, delays or
conditions its consent to a settlement agreed to by a third party claimant, the
liability of the Indemnifying Party for such claim shall be limited to the
amount of such settlement, plus the amount of any litigation costs or expenses
incurred by the Indemnified Party through the date its consent to the settlement
was requested and the Indemnified Party shall indemnify and hold harmless the
Indemnifying Party against any Damages suffered by the Indemnifying Party as a
result of the Indemnified Party’s unreasonably withholding, delaying or
conditioning its consent to such settlement.

 

(c)                                  If the Indemnifying Party assumes the
defense of such claim, investigation or Proceeding resulting therefrom, the
Indemnified Party shall be entitled to participate in the defense of the claim.
The Indemnified Party shall bear the fees and expenses of any additional counsel
retained by it to participate in its defense unless any of the following shall
apply: (i) the employment of such counsel shall have been authorized in writing
by the Indemnifying Party, or (ii) the Indemnifying Party’s legal counsel shall
advise the Indemnifying Party in writing, with a copy to the Indemnified Party,
that there is a conflict of interest that would make it inappropriate under
applicable standards of professional conduct to have common counsel and the
Indemnifying Party refuses to retain separate counsel for the Indemnified Party.
If clause (i) or (ii) in the immediately preceding sentence is applicable, then
the Indemnified Party may employ separate counsel at the expense of the
Indemnifying Party to represent the Indemnified Party, but in no event shall the
Indemnifying Party be obligated to pay the costs and expenses of more than

 

40

--------------------------------------------------------------------------------


 

one such separate counsel for any one complaint, claim, action or Proceeding in
any one jurisdiction.

 

(d)                                 If the Indemnifying Party does not assume
the defense of any such claim by a third party or litigation resulting therefrom
after receipt and acknowledgment by it of written notice from the Indemnified
Party, the Indemnified Party may defend such claim or litigation in such manner
as is reasonably appropriate, and unless the Indemnifying Party shall deposit
with the Indemnified Party a sum equivalent to the total amount demanded in such
claim or litigation plus the Indemnified Party’s estimate of the cost (including
attorneys’ fees) of defending the same, the Indemnified Party may settle such
claim or Proceeding on such terms as it may reasonably deem appropriate and the
Indemnifying Party shall promptly reimburse the Indemnified Party for the amount
of such settlement and for all reasonable costs (including attorneys’ fees),
expenses and damages incurred by the Indemnified Party in connection with the
defense against or settlement of such claim, investigation or litigation, or if
any such claim or litigation is not so settled, the Indemnifying Party shall
promptly reimburse the Indemnified Party for the amount of any final
nonappealable judgment rendered with respect to any claim by a third party in
such litigation and for all costs (including attorneys’ fees), expenses and
damage reasonably incurred by the Indemnified Party in connection with the
defense of such claim or litigation, whether or not resulting from, arising out
of, or incurred with respect to, the act of a third party.

 

(e)                                  Each party shall cooperate in good faith
and in all respects with each Indemnifying Party and its representatives
(including without limitation its counsel) in the investigation, negotiation,
settlement, trial and/or defense of any Proceedings (and any appeal arising
therefrom) or any claim. The parties shall cooperate with each other in any
notifications to and information requests of any insurers. No individual
representative of any Person, or their respective Affiliates shall be personally
liable for any loss or losses under this Agreement, except as specifically
agreed to by said individual representative.

 

ARTICLE 8

 

TAX MATTERS

 

The following provisions shall govern the allocation of responsibility as
between Purchaser and Sellers for certain Tax Matters following the Closing
Date:

 

8.1.                            Tax Returns.

 

(a)                                  Purchaser and Sellers agree to take all
action required, or cause the Companies to take the required action, to elect
under Code Section 1377(a)(2) to make an interim closing of the Companies’ books
and treat the taxable year of sale as two separate tax years, the first ending
as of the Closing Date.

 

(b)                                 Sellers have the exclusive authority and
obligation to prepare, execute on behalf of the Companies and timely file, or
cause to be prepared and timely filed, all Tax Returns of the Companies that are
due with respect to any taxable year or other taxable period ending prior to the
Closing Date. Such authority shall include, but not be limited to, the
determination of the

 

41

--------------------------------------------------------------------------------


 

manner in which any items of income, gain, deduction, loss or credit arising out
of the income, properties and operations of the Companies shall be reported or
disclosed in such Tax Returns; provided, however, that such Tax Returns shall be
prepared by treating items on such Tax Returns in a manner consistent with the
past practices with respect to such items and in a manner consistent  and in
good faith compliance with all applicable IRS regulations.

 

(c)                                  Except as provided in Section 8.1(a),
Purchaser shall have the exclusive authority and obligation to prepare, execute
on behalf of the Companies and timely file, or cause to be prepared and timely
filed, all Tax Returns of the Companies that are due with respect to any taxable
year or other taxable period ending after the Closing Date. Such authority shall
include, but not be limited to, the determination of the manner in which any
items of income, gain, deduction, loss or credit arising out of the income,
properties and operations of the Companies shall be reported or disclosed in
such Tax Returns; provided, however, that such Tax Returns shall be prepared by
treating items on such Tax Returns in a manner consistent with the Companies’
past practices with respect to such items and in a manner consistent  and in
good faith compliance with all applicable IRS regulations. Tax preparation
expenses for tax returns for periods beginning prior to Closing and ending after
Closing shall be borne equally by the parties.

 

8.2.                            Controversies.

 

(a)                                  Purchaser shall promptly notify Sellers in
writing upon receipt by Purchaser or any Affiliate of Purchaser (including the
Companies after the Closing Date) of written notice of any inquiries, claims,
assessments, audits or similar events with respect to Taxes relating to a
taxable period ending prior to the Closing Date for which Sellers may be liable
under this Agreement (any such inquiry, claim, assessment, audit or similar
event, a “Tax Matter”). Sellers, at its sole expense, shall have the authority
to represent the interests of the Companies with respect to any Tax Matter
before the IRS, any other taxing authority, any other Governmental Body or
authority or any court and shall have the sole right to control the defense,
compromise or other resolution of any Tax Matter, including responding to
inquiries, filing Tax Returns and contesting, defending against and resolving
any assessment for additional Taxes or notice of Tax deficiency or other
adjustment of Taxes of, or relating to, a Tax Matter. Neither Purchaser nor any
of its Affiliates shall enter into any settlement of or otherwise compromise any
Tax Matter that affects or may affect the Tax Liability of Sellers or the
Companies for any period ending after the Closing Date, which includes a portion
of a period beginning before the Closing Date and ending after the Closing Date
(the “Overlap Period”), without the prior written consent of Sellers, which
consent shall not be unreasonably withheld, delayed or conditioned. The parties
hereto shall keep the other fully and timely informed with respect to the
commencement, status and nature of any Tax Matter.

 

(b)                                 Except as otherwise provided in this
Section 8.2, Purchaser shall have the sole right to control any audit or
examination by any taxing authority, initiate any claim for refund or amend any
Tax Return, and contest, resolve and defend against any assessment for
additional Taxes, notice of Tax deficiency or other adjustment of Taxes of, or
relating to, the income, assets or operations of the Companies for all taxable
periods; provided, however, that Purchaser shall not, and shall cause its
Affiliates (including the Companies) not to, enter into any settlement of any
contest or otherwise compromise any issue with respect to the portion of the
Overlap Period

 

42

--------------------------------------------------------------------------------


 

ending on or prior to the Closing Date without the prior written consent of
Sellers, which consent shall not be unreasonably withheld, delayed or
conditioned.

 

8.3.                            Transfer Taxes. All transfer, documentary,
stamp, registration, sales and use and similar Taxes and fees (including all
penalties and interest) imposed in connection with the sale of the Stock or any
other transaction that occurs pursuant to this Agreement shall be the obligation
of Sellers except as may be expressly provided in the Real Property Sale and
Purchase Agreement to the contrary.

 

8.4.                            Post-Closing Access and Cooperation. From and
after the Closing Date, Purchaser agrees, and agrees to cause the Companies, to
permit Sellers and its representatives to have reasonable access, during normal
business hours, to the books and records of the Companies, to the extent that
such books and records relate to a Pre-Closing Period, and personnel, for the
purpose of enabling Sellers to:  (i) prepare Tax Returns, (ii) investigate or
contest any Tax Matter which Sellers has the authority to conduct, and
(iii) evaluate any claim for indemnification.

 

ARTICLE 9

 

PERFORMANCE FOLLOWING THE CLOSING DATE

 

The following covenants and agreements are to be performed after the Closing by
the parties and shall continue in effect for the periods respectively indicated
or, where no indication is made, until performed:

 

9.1.                            Further Acts and Assurances. The parties agree
that, at any time and from time to time, on and after the Closing Date, upon the
reasonable request of the other party, they will do or cause to be done all such
further acts and things and execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered any and all papers, documents, instruments,
agreements, assignments, transfers, assurances and conveyances as may be
necessary or desirable to carry out and give effect to the provisions and intent
of this Agreement. In addition, from and after the Closing Date, Purchaser will
afford to Sellers and its attorneys, accountants and other representatives
access, during normal business hours, to such personnel, books and records
relating to the Companies as may reasonably be required in connection with the
preparation of financial information or the filing of Tax Returns and will
cooperate in all reasonable respects in connection with claims and Proceeding
asserted by or against third parties, relating to or arising from the
transactions contemplated hereby.

 

9.2.                            Employee Matters.

 

(a)                                  Employment. Each Employee who is employed
by SSI or UCA on the Closing Date shall continue to be employed by SSI and UCA,
as applicable, on and after the Closing Date at substantially the same base wage
or salary as in effect immediately prior to the Closing Date and with
substantial the same titles and levels of responsibility. Such continued
employment shall be employment at-will, except for those Employees with
employment agreements identified in Schedule 3.20(b) of this Agreement, and
nothing in this Section 9.2 is

 

43

--------------------------------------------------------------------------------


 

intended to create, or shall create or confer, any right of employment after the
Closing Date for any Employee.

 

(b)                                 Service Credit. All past service of the
Employees with SSI and UCA shall be taken into account for purposes of
eligibility and vesting under the benefit plans provided by Purchaser and for
purposes of calculating vacation benefits and severance benefits under the
vacation plan and severance plan maintained by Purchaser.

 

(c)                                  Welfare Plans. If the applicable carrier(s)
consents, Purchaser shall take all action necessary and appropriate to ensure
that, as soon as practicable after the Closing Date, Purchaser maintains or
adopts, as of the Closing Date, one or more employee welfare benefit plans,
including medical, health, dental, flexible spending account, accident, life,
short-term disability, and other employee welfare benefit plans for the benefit
of the Employees (the “Purchaser Welfare Plans”). If the applicable carrier(s)
consents, the Purchaser Welfare Plans shall provide as of the Closing Date
benefits to the Employees (and their dependents and beneficiaries) that, in the
aggregate, are comparable to the benefits to which they were entitled under the
corresponding welfare benefit plans maintained by SSI and UCA on the Closing
Date (the “Companies Welfare Plans”), through the applicable renewal date. At
renewal, Purchaser shall review renewal increases and make necessary
modifications. Any restrictions on coverage for preexisting conditions or
requirements for evidence of insurability under the Purchaser Welfare Plans
shall be waived for the benefit of the Employees, and the Employees shall
receive credit under the Purchaser Welfare Plans for co-payments and payments
under a deductible limit made by them and for out-of-pocket maximums applicable
to them during the plan year of the Companies Welfare Plans in accordance with
the corresponding the Companies Welfare Plan. Notwithstanding the
aforementioned, nothing contained herein shall obligate Purchaser to provide
Purchaser Welfare Plans having benefits in excess of those currently offered to
Purchaser’s existing employees. Purchaser shall indemnify and hold harmless the
Seller Indemnitees from and against any claims arising from the modification of
the Companies Welfare Plans.

 

ARTICLE 10

 

MISCELLANEOUS

 

10.1.                     Preservation of and Access to Records. Purchaser shall
preserve or cause the Companies to preserve all books and records of the
Companies for a period of nine (9) years after the later of the Closing Date, or
the filing date of any SSI and UCA tax return due post-closing or any later date
of retention required by Applicable Law; provided, however, Purchaser may
destroy any part or parts of such records upon obtaining written consent of
Sellers for such destruction, which consent may be withheld in Sellers’ absolute
discretion. Such records shall be made available to Sellers and its
representative at all reasonable times during normal business hours of the
Companies, during said retention period with the right at Sellers’ expense to
make abstracts from and copies thereof.

 

10.2.                     Specific Performance. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that, except as

 

44

--------------------------------------------------------------------------------


 

otherwise provided in this Agreement, the parties shall be entitled to
injunctive relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity.

 

10.3.                     Public and Private Announcements. Any public or
private announcement or similar publicity (including, without limitation, the
publication of any press release) with respect to this Agreement will be issued
at such time and in such manner as the parties mutually agree in writing.
Purchaser and Sellers shall keep this Agreement strictly confidential and may
not make any disclosure of this Agreement to any Person (except for (i) lenders,
banks and financial institutions in connection with Purchaser’s financing of the
acquisition, and (ii) representatives, customers, and suppliers of the
Companies); provided, however, that any party hereto may make a public and/or
private announcement to the extent required by law, judicial process or the
rules, regulations or interpretations of the Securities and Exchange Commission
or any national securities exchange.

 

10.4.                     Notices. All notices, demands and other communications
provided for hereunder shall be in writing and shall be given (i) by personal
delivery, (ii) via e-mail or facsimile transmission (receipt confirmed, with
follow up transmittal within 48 hours by (iii) or (iv) which follows), (iii) by
nationally recognized overnight courier (prepaid), or (iv) by certified or
registered first class mail, postage prepaid, return receipt requested, sent to
each party, at its and its representative’s address as set forth below or at
such other address or in such other manner as may be designated by such party or
the respective representative in a written notice to each of the other parties:

 

If to Purchaser:                                                              
Symmetry Medical USA Inc.

220 West Market Street

Warsaw, IN 46580

E-Mail:  fred.hite@symmetrymedical.com

Fax No.:  574-267-4551

Attention:  Fred Hite, Chief Financial Officer

 

With a copy to:                                                            
Barrett & McNagny LLP

215 East Berry Street

Fort Wayne, IN  46802

E-Mail:  sjt@barrettlaw.com

Phone:  260-423-8812

Fax No.:  260-423-8920

Attention:  Samuel J. Talarico, Jr., Esq.

 

If to
Sellers:                                                                                
Louis C. Wallace

c/o Specialty Surgical Instrumentation, Inc.

200 River Hills Drive

Nashville, TN  37210

E-Mail:  LouWallace@specialty-surgical.com

 

45

--------------------------------------------------------------------------------


 

and

 

Charles O. Mann, Jr.

c/o Specialty Surgical Instrumentation, Inc.

200 River Hills Drive

Nashville, TN  37210

E-Mail: charlesmann.ssi@starband.net

 

With a copy to:                                                             John
L. Van Cleave

Watkins & McNeilly, PLLC

Suite 300, 314 Second Avenue North

Nashville, TN

E-Mail:  john@watkinsmcneilly.com

Phone:  615-255-2191

Fax No.:  615-242-0238

 

10.5.                     Entire Agreement. Except for any confidentiality
agreement executed by a party hereto, this Agreement, including the Ancillary
Documents to be executed by the parties pursuant hereto, contains the entire
agreement of the parties hereto and supersedes all prior or contemporaneous
agreements and understandings, oral or written, between the parties hereto with
respect to the subject matter hereof.

 

10.6.                     Amendments. No purported amendment, modification or
waiver of any provision of this Agreement or any of the documents, instruments
or agreements to be executed by the parties pursuant hereto shall be effective
unless in writing specifically referring to this Agreement and signed by all of
the parties hereto.

 

10.7.                     Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and permitted assigns, but except as
hereinafter provided in this Section 10.7, nothing in this Agreement is to be
construed as an authorization or right of any party to assign its rights or
delegate its duties under this Agreement without the prior written consent of
the other parties hereto. Notwithstanding the foregoing, Purchaser, in its sole
discretion, may assign its rights in and/or delegate its duties under this
Agreement to an Affiliate of Purchaser. In the event of such an assignment of
rights and/or delegation of duties, all references to Purchaser, as applicable
to the assignment in this Agreement, shall also be deemed to be references to
the Person to which this Agreement is assigned; provided that no such assignment
and/or delegation shall relieve the assignor of any of its duties or obligations
hereunder.

 

10.8.                     Fees and Expenses. Except as otherwise set forth in
this Agreement or any Ancillary Document, each party hereto shall pay their own
fees and expenses incurred in connection with negotiating and preparing this
Agreement and consummating the transactions contemplated hereby, including but
not limited to fees and disbursements of their respective attorneys, accountants
and investment bankers, except with respect to such post-Closing Date accounting
and auditing fees as referenced elsewhere in this Agreement. If the transaction
is consummated, all fees and expenses, including legal, accounting, investment
banking, broker’s

 

46

--------------------------------------------------------------------------------


 

and finder’s fees and expenses incurred by Sellers in connection with this
transaction shall be deemed expenses of Sellers and shall be borne by Sellers.

 

10.9.                     Counterparts and Facsimile Signature. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same Agreement.
The counterparts of this Agreement and all Ancillary Documents may be executed
and delivered by facsimile signature by any of the parties to any other party
and the receiving party may rely on the receipt of such document so executed and
delivered by facsimile as if the original had been received.

 

10.10. Headings. The headings of the articles, sections and subsections of this
Agreement are intended for the convenience of the parties only and shall in no
way be held to explain, modify, construe, limit, amplify or aid in the
interpretation of the provisions hereof. The terms “this Agreement,” “hereof,”
“herein,” “hereunder,” “hereto” and similar expressions refer to this Agreement
as a whole and not to any particular article, section, subsection or other
portion hereof and include the Schedules and Exhibits hereto and any document,
instrument or agreement executed and/or delivered by the parties pursuant
hereto.

 

10.11. Number and Gender. Unless the context otherwise requires, words importing
the singular number shall include the plural and vice versa and words importing
the use of any gender shall include all genders.

 

10.12. Severability. In the event that any provision of this Agreement is
declared or held by any court of competent jurisdiction to be invalid or
unenforceable, such provision shall be severable from, and such invalidity or
unenforceability shall not be construed to have any effect on, the remaining
provisions of this Agreement, unless such invalid or unenforceable provision
goes to the essence of this Agreement, in which case the entire Agreement may be
declared invalid and not binding upon any of the parties.

 

10.13. Parties in Interest. Nothing implied in this Agreement is intended or
shall be construed to confer any rights or remedies under or by reason of this
Agreement upon any Person other than Purchaser and Sellers and their respective
representatives, successors and permitted assigns. Nothing in this Agreement is
intended to relieve or discharge the Liabilities of any third Person to
Purchaser or Sellers.

 

10.14. Waiver. The terms, conditions, warranties, representations and
indemnities contained in this Agreement, including the documents, instruments
and agreements executed and delivered by the parties pursuant hereto, may be
waived only by a written instrument executed by the party waiving compliance.
Any such waiver shall only be effective in the specific instance and for the
specific purpose for which it was given and shall not be deemed a waiver of any
other provision hereof or of the same breach or default upon any recurrence
thereof. Any waiver or consent required of Sellers shall be effective only if
signed by both Sellers. No failure on the part of a party hereto to exercise and
no delay in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right.

 

47

--------------------------------------------------------------------------------


 

10.15. Construction. The parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. The words “including,” “include” or “includes”
shall mean including without limitation. The parties intend that each
representation, warranty and covenant contained herein shall have independent
significance. If any party has breached any representation, warranty or covenant
contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached shall not detract from or mitigate the fact that the party is in breach
of the first representation, warranty or covenant.

 

10.16. Dispute Resolution. In the event a dispute arises under this Agreement,
except with respect to equitable remedies pursued under this Agreement, any
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules except as
modified by this Section 10.16 (an “Arbitration”), with any hearing to be
conducted in Fort Wayne, Indiana, subject to the following further provisions:

 

(a)                                  Disputes Covered. The agreement of the
parties to arbitrate covers all disputes of every kind relating to or arising
out of this Agreement, and related agreement or any of the contemplated
transactions. Disputes include actions for breach of contract with respect to
this Agreement or the related agreement, as well as any claim based upon tort or
any other causes of action relating to the contemplated transactions, such as
claims based upon an allegation of fraud or misrepresentation and claims based
upon a federal or state statute.

 

(b)                                 Selection. There shall be three arbitrators,
unless the parties are able to agree on a single arbitrator. The parties shall
make every reasonable effort to select a single arbitrator, qualified by
professional expertise and experience, to determine any claim of damages for
less than U.S. One Million Dollars. In the absence of such agreement within ten
(10) days after the American Arbitration Association provides Sellers and
Purchaser with a panel of potential commercial arbitrators available to hear the
Arbitration, Sellers shall select one arbitrator and Purchaser shall select one
arbitrator, and those two arbitrators shall then select, within ten (10) days, a
third arbitrator from the commercial panel of the American Arbitration
Association. The decision in writing agreed to by at least two of the three
arbitrators shall be final and binding upon the parties.

 

(c)                                  Administration. The Arbitration shall be
administered by the American Arbitration Association.

 

(d)                                 Rules. The rules of arbitration shall be the
Commercial Arbitration Rules of the American Arbitration Association, as
modified by any other instructions that the parties may agree upon at the time
or as set forth within this Section 10.16. The parties shall accept the
application of the so-called fast track rules where applicable.

 

48

--------------------------------------------------------------------------------


 

(e)                                  Substantive Law. The arbitrators shall be
bound by and shall strictly enforce the terms of this Agreement and may not
limit, expand or otherwise modify its terms. The arbitrators shall make a good
faith effort to apply substantive applicable law, but an arbitration decisions
shall not be subject to review because of errors of law. The arbitrators shall
be bound to honor all claims of privilege or work-product doctrine recognized at
law.

 

(f)                                    Decision. The arbitrators’ decision shall
provide a reasoned basis for the resolution of each dispute and for any award.
The arbitrators shall not have power to award damages in connection with any
dispute in excess of damages permitted by this Agreement and shall not multiply
actual damages.

 

(g)                                 Expenses. Each party shall bear its own fees
and expenses with respect to the Arbitration and any proceeding related thereto
and the parties shall share equally the fees and expenses of the American
Arbitration Association and the arbitrators.

 

(h)                                 Remedies; Award. The arbitrators shall have
power and authority to award any remedy or judgment that could be awarded by a
court of law in Tennessee. The award rendered by Arbitration shall be final and
binding upon the parties, and judgment upon the award may be entered in any
court of competent jurisdiction in the United States.

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by duly authorized representatives as of the day, month and year first above
written.

 

 

PURCHASER

SYMMETRY MEDICAL USA INC.

 

 

 

/s/ Fred L. Hite

 

By:

Fred L. Hite

 

Title:

Chief Financial Officer

 

 

SELLERS

 

 

 

 

/s/ Louis C. Wallace

 

Louis C. Wallace

 

 

 

 

 

 

 

/s/ Charles O. Mann, Jr.

 

Charles O. Mann, Jr.

 

50

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULES

TO THE

PURCHASE AGREEMENT

BY AND AMONG

SYMMETRY MEDICAL USA, INC.

(“PURCHASER”)

AND

LOUIS C. WALLACE

CHARLES O. MANN, JR.

(“SELLERS”)

 

DATED: AUGUST 29, 2007

 

Exhibits

 

Exhibit A – Earn-Out Agreement

 

Exhibit B – Real Property Sale and Purchase Agreement

 

Exhibit C – Escrow Agreement

 

Exhibit D – Form of Employment Agreement

 

Exhibit E – Form of Non-Competition Agreement

 

Schedules

 

2.2 - Allocation of Purchase Price

 

3.1 - Organization and Good Standing

 

3.2 (b) - Authority; No Conflict

 

3.3(a) - Capitalization – SSI

 

3.3(b) - Capitalization – UCA

 

3.4 - Clear Title

 

3.5 - Condition of Assets

 

3.6 - Legal Proceedings

 

3.7 - Labor Matters

 

3.8 (a) - Tax Returns

 

3.8 (b) - Payment of Taxes

 

3.8 (c) - Other Tax Matters

 

3.9 (a) - Employee Benefit Plans

 

3.9(b) - Funding and Administration of Employee Benefit Plans

 

3.9 (i) - Employee Benefits – Nonqualified Deferred Compensation Benefit Plans

 

51

--------------------------------------------------------------------------------


 

3.10 - Guarantees

 

3.11 - Financial Statements

 

3.11(d) - Financial Statements – Prepaid Expenses

 

3.11(e) - Financial Statements – Inventory Write-Offs

 

3.12 - Absence of Certain Developments

 

3.13 - Intellectual Property

 

3.14 - Compliance with Laws

 

3.15 - Contracts

 

3.16 (a) - Contracts; Compliance

 

3.16(b) - Contracts; Compliance

 

3.17 (a) - Real Estate – Leased Real Estate

 

3.17 (b) - Real Estate – Deferred Property Taxes/Assessments

 

3.17 (c) - Real Estate – Improvements

 

3.17 (d) - Real Estate – Structures of Adjoining Owners

 

3.18(a) - Accounts Receivable

 

3.18(b) - Accounts Receivable

 

3.20 (a) - Employees – SSI and UCA

 

3.20 (b) - Employees – Written Contracts

 

3.21 - Investments

 

3.22 (b) - Insurance – Description

 

3.22 (c) - Insurance – Pending Claims

 

3.24 - Environmental Matters

 

3.25 - Debt

 

3.26 (a) - SSI and UCA Customers

 

3.26 (b) - SSI and UCA Suppliers

 

3.26 (c) - Material Adverse Changes

 

3.27 - Seller Loans

 

3.29 - Related Party Transactions

 

52

--------------------------------------------------------------------------------


 

3.30 - Permits

 

3.31 - Warranty and Product Liability Claims

 

3.32 - Defective Products

 

53

--------------------------------------------------------------------------------